

PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
     
TO Escrow: Chicago Title Company
 
Escrow No. 930018653-U60
701 “B” Street, Suite 760
 
Escrow Officer:  Janine Hudson
San Diego, CA 92101
 
Title Order No.  81003167
Phone : (619) 230-6366
 
Title Officer:  Nicole L. Schubert
Fax: (866) 589-1942
 
Fidelity National Title Group
   
222 South Ninth Street, Suite 3060
   
Minneapolis, MN 55402
   
Phone: 612-573-7272
   
Fax: 612-337-0331
   
E-mail: nicole.schubert@ctt.com

 


 
THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
"Agreement") is made and entered into as of January 31, 2011 (the "Agreement
Date"), by and between Dakota Bank Building Limited Partnership, an Illinois
limited partnership ("Seller"), and NetREIT Inc., a Maryland corporation
("Buyer").
 
R E C I T A L S :
 
A.           Seller desires to sell to Buyer and Buyer desires to purchase from
Seller (i) that certain improved real property located at 51 Broadway, Fargo,
North Dakota 58102 as legally described in Exhibit A attached hereto, and any
easements, appurtenances, rights and privileges belonging thereto (collectively,
the "Real Property"); (ii) the buildings and any other site improvements located
on the Real Property which are owned by Seller (collectively, the
"Improvements"); (iii) the fixtures, machinery, equipment and other tangible
personal property owned by Seller (if any) located in or on the Real Property or
the Improvements and used exclusively in connection with the Real Property
(collectively, the "Personal Property"); and (iv) the intangible personal
property owned by Seller which is assignable and relates exclusively to the Real
Property, the Improvements or the Personal Property, including any warranties,
guaranties, service contracts, plans and specifications, transferable licenses
and permits, and entitlements and appurtenances (collectively, the "Intangible
Property").  The Real Property, the Improvements, the Personal Property and the
Intangible Personal Property are collectively referred to herein as the
"Property."
 
B.           Initially capitalized terms used in the Recitals and elsewhere in
this Agreement shall have the meanings ascribed to them in this Agreement.  An
index of defined terms used in this Agreement is included with the Table of
Contents of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer hereby agree that the terms
and conditions of this
 
 
 

--------------------------------------------------------------------------------

 
 Agreement and their instructions to Chicago Title Company ("Escrow Holder")
with regard to the Escrow created pursuant hereto are as follows:

 
1. Agreement of Purchase and Sale.  Seller agrees to sell the Property to Buyer,
and Buyer agrees to purchase the Property from Seller, at the Closing for the
Purchase Price and upon the terms and conditions set forth in this
Agreement.  Notwithstanding anything to the contrary contained in this
Agreement, the term "Property" shall not include any of the following items, all
of which are excluded from the sale by Seller to Buyer hereunder:  (a) all cash
on hand, checks, money orders and accounts receivable; (b) any accounts
maintained by or on behalf of Seller or any affiliate of Seller with respect to
the Property; and (c) any refundable cash or other security deposits or any
bonds posted by or on behalf of Seller with any lender, governmental authority,
utility or other party.
 
2. Purchase Price.  The purchase price to be paid by Buyer to Seller for the
Property is Nine Million Five Hundred Thousand and No/100ths Dollars
($9,500,000.00) (the "Purchase Price").
 
3. Payment of Purchase Price.
 
3.1 Deposit.  Within one (1) Business Day after the Opening of Escrow, Buyer
shall deposit by wire transfer of immediately available funds into the escrow
account to be opened with Escrow Holder (the "Escrow Account") the amount of One
Hundred Thousand and No/100ths Dollars ($100,000.00) as a deposit (the "
Deposit").  The Escrow Account shall be an interest bearing bank account
acceptable to Buyer.  Any interest earned on the Deposit while held by Escrow
Holder shall be added to and become a part of the Deposit.  The Deposit shall be
refundable to Buyer until Buyer delivers an Approval Notice to Seller that all
of the Pre-Closing Conditions have been satisfied or waived.  If Buyer fails to
deliver an Approval Notice prior to 5:00 p.m. (Pacific Time) thirty (30)
Business Days from the mutual execution of this Agreement (the "Due Diligence
Deadline"), then this Agreement shall automatically terminate, Escrow Holder
shall return the Deposit to Buyer (less one-half (1/2) of any title and escrow
cancellation fees and charges, which Buyer hereby agrees to pay), and thereafter
neither party shall have any further rights or obligations hereunder except for
Buyer's obligations and indemnities under Section 4.1.2, Section 4.5,
Section 4.6, Section 6.7, Section 19 and Section 31 (collectively, "Buyer's
Surviving Obligations").  If Buyer fails to deliver the Deposit into the Escrow
Account strictly as and when contemplated herein, Seller shall have the right to
terminate this Agreement by delivering written notice thereof to Buyer at any
time prior to Escrow Holder's receipt of the Deposit and thereafter neither
party shall have any further rights or obligations hereunder except for Buyer's
Surviving Obligations.
 
3.2 Closing Cash Payment.  The balance of the Purchase Price remaining after
deduction for the Deposit and as adjusted by any prorations and credits
expressly provided in this Agreement shall be paid by Buyer by wire transfer of
immediately available funds into the Escrow Account on the Closing Date, as
provided in Section 4.3.2(a) below.

 
--
 



 
-2-

--------------------------------------------------------------------------------

 

 


 
4. Conditions to Parties' Obligations.
 
4.1 Buyer's Pre-Closing Conditions.  Buyer's obligations under this Agreement
shall be subject to the satisfaction of or waiver by Buyer of the following
matters described below in this Section 4.1 (collectively, the "Pre-Closing
Conditions") on or before the earlier of (a) the time periods specified in each
subsection below, or (b) the Due Diligence Deadline:
 
4.1.1 Title.  Upon execution of this Agreement, Seller will deliver, or cause to
be delivered, to Buyer: (a) a preliminary title report for the Real Property
(the "Title Report") issued by Chicago Title Company (the "Title Company"),
(b) any underlying documents evidencing exceptions to title referred to in the
Title Reports, and (c) Seller's existing ALTA Land Title Survey for the Real
Property, as identified on the attached Exhibit K (collectively, the "Existing
ALTA Survey").  The Title Report, such underlying documents evidencing title
exceptions therein and the Existing ALTA Survey are referred to herein
collectively as the "Title Documents".  Buyer shall have until the expiration of
the Due Diligence Deadline to either approve of the exceptions to title and
other matters contained in the Title Documents or to deliver written notice to
Seller (the "Title Objection Notice") specifying any title objections or other
matters in the Title Documents to which Buyer objects (collectively, "Title
Objections").  Buyer's failure to timely deliver a Title Objection Notice shall
be deemed to be Buyer's approval of all of the exceptions to title and other
matters shown in or disclosed by the Title Documents and any update thereof
obtained by Buyer upon the expiration of the Due Diligence Deadline.  Buyer
shall not be entitled to deliver a Title Objection Notice that is subject to any
condition other than the issuance of a title endorsement as part of the Title
Policy and any title exception or other matter set forth in the Title Documents
that is approved subject to any condition other than the issuance of a title
endorsement as part of the Title Policy shall be deemed to be a Title Objection
which has been objected to by Buyer.  Seller shall have a period of two (2)
Business Days after Seller's receipt of the Title Objection Notice to elect by
written notice to Buyer (the "Title Response Notice") to either (i) attempt to
remove or cure at or prior to the Closing some or all of the Title Objections,
or (ii) to advise Buyer that Seller is unable or unwilling to remove or cure
some or all of the Title Objections.  Such election by Seller shall be at
Seller's sole option and discretion; it being understood Seller has no
obligation to remove or cure any Title Objections (other than as provided in the
last sentence of this Section 4.1.1 as to monetary liens created by Seller).  If
Seller fails to timely deliver to Buyer the Title Response Notice, it shall be
conclusively deemed that Seller has informed Buyer that Seller is unable or
unwilling to remove or cure any of the Title Objections.  If Seller advises
Buyer in Seller's Title Response Notice (or is deemed to have advised Buyer)
that Seller is unable or unwilling to remove or cure some or all of the Title
Objections, then Buyer shall have until the date that is two (2) Business Days
after receipt of the Title Response Notice to either terminate this Agreement or
to waive such Title Objections pursuant to an Approval Notice delivered to
Seller in accordance with Section 4.2 below.  Notwithstanding anything to the
contrary contained in this Agreement, Buyer's delivery of an Approval Notice to
Seller pursuant to Section 4.2 below shall be deemed to be Buyer's election to
waive all Title Objections with respect to the Title Documents and Buyer's
approval of the Title Documents and all title exceptions and other matters
disclosed thereby.  If any amendment or supplement to the Title Report issued
after the expiration of the Due Diligence Deadline reveals any new material
defect or exception to title not disclosed by the Title Documents, Buyer shall
have the same rights to object to such new
 
 
-3-

--------------------------------------------------------------------------------

 
defect or exception as provided above with respect to the Title Documents;
provided, however, Buyer must deliver any Title Objection Notice to Seller
within five (5) Business Days after Buyer's receipt of the amendment or
supplement to the Title Report and Buyer must elect to terminate this Agreement
or waive any Title Objections within two (2) Business Days after Seller advises
Buyer in Seller's subsequent Title Response Notice (or is deemed to advise
Buyer) that Seller is unable or unwilling to cure some or all of the Title
Objections regarding the amendment or supplement to the Title Report.  Except as
provided in the immediately following sentence, Seller's failure to remove or
cure at or prior to Closing those specified Title Objections which Seller has
elected to attempt to remove or cure in any Title Response Notice (whether
delivered prior to the Due Diligence Deadline or any subsequent Title Response
Notice) shall be deemed to be a failure of the Closing Condition in
Section 4.3.1(b) below, in which event, unless Buyer withdraws such Title
Objection(s) in writing, this Agreement shall terminate, and the Deposit shall
be returned to Buyer (less one-half (1/2) of any escrow and title cancellation
fees and charges, which Buyer hereby agrees to pay), and the parties shall have
no further obligations hereunder except for Buyer's Surviving
Obligations.  Notwithstanding the foregoing, on or prior to Closing, Seller
shall remove or cause to be removed any deed of trust or other lien upon the
Property securing a liquidated sum of money which Seller has created other than
current Property Taxes not yet due and payable and specifically excluding any
such liens or matters created or caused by Buyer or any tenant on the Property.
 
4.1.2 Physical Inspections.  After Buyer has provided to Seller a certificate of
insurance(s) evidencing Buyer's or Buyer's agents', consultants' and/or
contractors' (as the case may be) procurement of a commercial general liability
insurance policy as required herein, Seller shall permit Buyer and Buyer's
authorized agents, consultants and contractors to enter upon the Property during
reasonable business hours to make and perform such non-invasive environmental
evaluations, and other non-invasive inspections, investigations, tests and
studies of the physical condition of the Property as Buyer may elect to make or
obtain.  Buyer shall maintain, and shall ensure that Buyer's agents, consultants
and contractors maintain, public liability and property damage insurance
insuring against any liability arising out of any entry, inspections,
investigations, tests or studies of the Property pursuant to the provisions
hereof.  Such insurance maintained by Buyer and/or Buyer's agents, consultants
and contractors (as applicable) shall be in the amount of Two Million Dollars
($2,000,000) combined single limit for injury to or death of one or more persons
in an occurrence, and for damage to tangible property (including loss of use) in
an occurrence.  The policy maintained by Buyer shall insure the contractual
liability of Buyer covering the indemnities herein and shall (a) name Seller
(and their successors, assigns and affiliates) as additional insureds, and
(b) contain a provision that "the insurance provided by Buyer hereunder shall be
primary and non-contributing with any other insurance available to
Seller."  Buyer shall provide Seller with evidence of such insurance coverage
prior to any entry, inspections, investigations, tests or studies of the
Property by Buyer or any of Buyer's agents, consultants or contractors.  The
aforementioned insurance coverage may be obtained under a blanket policy carried
by Buyer or Buyer's agents, consultants or contractors, as the case may
be.  Notwithstanding anything to the contrary contained in this Agreement, Buyer
shall not be permitted to undertake any invasive, intrusive or destructive
investigation, testing or study of the Property, including a "Phase II"
environmental assessment, without in each instance first obtaining Seller's
written consent thereto, which consent Seller may give, withhold or condition in
Seller's sole and absolute discretion.  Prior to any entry onto the Property
(and on each and every occasion), Buyer shall deliver to Seller prior written
notice, or
 
 
-4-

--------------------------------------------------------------------------------

 
prior verbal notice wherein Buyer actually speaks with a representative of
Seller (i.e. not a voice mail message), not less than two (2) Business Days
prior to such entry, and Buyer shall afford Seller a reasonable opportunity to
have a representative of Seller present to accompany Buyer or Buyer's agents,
consultants and contractors while any inspections, investigations, tests or
studies of the Property are made or performed; provided, however, that entry
onto the Property by Buyer and/or Buyer’s agents, consultants and/or contractors
(as the case may be), shall be subject to any restrictions and/or instructions
as Seller shall deem necessary, in its sole discretion; and provided, further,
that Buyer hereby agrees to cooperate with and abide by Seller’s restrictions
and/or instructions.  If requested by Seller, Buyer shall provide Seller the
identity of the company or party(s) who will perform such inspections,
investigations, tests or studies and the proposed scope of the inspections,
investigations, tests or studies.  Seller shall have the right to approve or
disapprove any proposed inspections, investigations, tests or studies and the
party(s) performing the same within two (2) Business Days after Seller's receipt
of such notice identifying the same.  Seller's failure to notify Buyer of
Seller's disapproval of any proposed inspections, investigations, tests or
studies and the party(s) performing the same within such two (2) Business Day
period shall be deemed Seller's approval thereof, except to the extent said
proposed inspections, investigations, tests or studies relate to "Phase II"
environmental matters or constitute invasive, intrusive or destructive
inspections, investigations, tests or studies, in which event Seller's failure
to advise Buyer of Seller's approval or disapproval of any proposed inspections,
investigations, tests or studies and the party(s) performing the same within
such two (2) Business Day period shall be deemed Seller's disapproval
thereof.  Buyer shall not contact any tenants, without first obtaining the prior
consent of Seller.  Upon Seller’s request, Buyer shall provide Seller with the
identity of the company or persons who will perform any tenant interview or
contacts.  Seller or its representative(s) may be present at any such interview
or meeting with a tenant and Buyer will reasonably cooperate and coordinate with
Seller to effectuate same.  Buyer shall have until the Due Diligence Deadline to
approve the results of any evaluations, inspections, investigations, tests and
studies of the Property as Buyer desires to have made or performed by delivering
an Approval Notice to Seller.  Buyer's failure to deliver an Approval Notice to
Seller prior to the Due Diligence Deadline shall be deemed to be a failure of
this Pre-Closing Condition and Buyer's election to terminate this Agreement
pursuant to Section 4.2 below.
 
4.1.3 Plans, Permits, Reports and Related Information.  Within five (5) days
after to the Agreement Date, Seller will deliver to Buyer copies of those
documents identified on the attached Exhibit K (collectively, the "Seller's
Documents.  In no event shall Seller be required to prepare or obtain any
information, report, document, survey, study, report or other item not presently
in Seller's possession.  Furthermore, except as provided on Exhibit K, in no
event shall Seller be obligated to deliver or make available to Buyer or Buyer's
agents, consultants or contractors any of the following:  (a) any third party
purchase inquiries and correspondence, any appraisals and any economic
evaluations of the Property; (b) Seller's organizational documents, any records,
internal budgets, financial projections, reports or correspondence prepared by
Seller or any advisor exclusively for Seller or any of Seller's constituent
owners and any other internal documents (other than documents relating to the
zoning and other land use entitlements of the Real Property and the physical or
environmental condition of Real Property); and (c) any documents or materials
which are subject to the attorney/client privilege or which are the subject of a
confidentiality obligation.  Buyer shall
 
 
-5-

--------------------------------------------------------------------------------

 
have until the Due Diligence Deadline to approve all of the Seller's Documents
by delivering an Approval Notice to Seller.
 
4.1.4 Existing Environmental Reports.  Seller will include within the Seller's
Documents any existing environmental reports conducted, in connection with the
environmental condition of the Property, including any environmental assessments
and studies of the Property.
 
4.1.5 Governmental Authority and Other Inquiries.  Prior to the Due Diligence
Deadline, Buyer and Buyer's authorized agents, consultants and contractors shall
have the right, as part of Buyer's due diligence investigation, to contact
governmental authorities about various aspects of the Property.  Buyer shall
provide Seller by prior written notice (or prior verbal notice as provided in
Section 4.1.2 above) not less than two (2) Business Days before any such
inquiry, contact, interview and meeting by Buyer and Buyer's authorized agents,
consultants and contractors with any governmental authority, and Seller shall
have the right to be present and otherwise participate in all such inquiries,
contacts, interviews and meetings, provided, however, that Seller's consent
shall not be required prior to Buyer's request for routine zoning or UCC-1
financing reports prepared by third parties in the ordinary course of Buyer's
due diligence (e.g., Planning, Zoning and Resources Corporation reports).  Buyer
shall have until the Due Diligence Deadline to approve the results of any
inquiries of governmental authorities which Buyer desires to make by delivering
an Approval Notice to Seller.
 
4.1.6 Contracts.  Within five (5) days after the Agreement Date, Seller will
deliver to Buyer copies of all service agreements, maintenance agreements,
easement agreements, improvement agreements, license agreements, and other
agreements related to or affecting the Property and not included as part of the
Title Documents delivered pursuant to Section 4.1.1 hereof (collectively, the
"Contracts").  Buyer shall have the option to require that all Contracts be
either assigned to Buyer at Closing pursuant to the General Assignment (as
defined herein) or terminated prior to Closing.
 
4.1.7 Natural Hazard Disclosure.  Seller may be required to disclose if the
Property lies within the following natural hazard areas or zones:  (a) a special
flood hazard area designated by the Federal Emergency Management Agency; (b) an
area of potential flooding; (c) a very high fire hazard severity zone; (d) a
wild land area that may contain substantial forest fire risks and hazards;
(e) an earthquake fault zone; or (f) a seismic hazard zone.  Escrow Holder shall
engage the services of Title Company (which, in such capacity, is referred to
herein as the "Natural Hazard Expert") to examine the maps and other information
specifically made available to the public by government agencies for the
purposes of enabling Seller to fulfill Seller's disclosure obligations, if and
to the extent such obligations exist, with respect to the natural hazards
referred to in this section and to report the result of the Natural Hazard
Expert's examination to Buyer in writing, at least five (5) days prior to the
Due Diligence Deadline.
 
4.1.8 Leases and Financial Information.  Within five (5) days after the
Agreement Date, Seller will deliver to Buyer for inspection by Buyer, true and
complete copies of the following described documents and information:  (i) the
existing leases of the Property, together with any amendments or modifications
thereto (collectively, the ("Leases"); and (ii) a
 
 
-6-

--------------------------------------------------------------------------------

 
current rent roll for the Property, in the format customarily used by Seller,
with the information contained therein made as of the date stated thereon; and
(iii) year-end operating statements for the Property for the most recent full
calendar year prior to the Closing and to the extent available and in Seller's
possession, the current year and the second full calendar year prior to the
Closing.  Seller shall assign its rights and interests in and to the Leases and
all security deposits (if any) then being held by Seller to Buyer at the Closing
pursuant to the Assignment and Assumption of Leases.  Buyer's failure to deliver
an Approval Notice to Seller prior to the Due Diligence Deadline shall be deemed
to be a failure of this Pre-Closing Condition and Buyer's election to terminate
this Agreement pursuant to Section 4.2 below.
 
4.1.9 Financing Contingency.  Buyer shall have until the Due Diligence Deadline
to obtain from a lender reasonably acceptable to Buyer ("Buyer's Lender") a
commitment on terms and conditions satisfactory to Buyer in Buyer's sole and
absolute discretion (the "Loan Commitment") to provide Buyer with financing
secured by the Real Property for Buyer's acquisition of the Property in
accordance with this Agreement (the "Buyer Loan").  Buyer covenants, from and
after the Agreement Date, to diligently and continuously pursue obtaining the
Loan Commitment and the Buyer Loan.  Buyer's failure to deliver an Approval
Notice to Seller prior to the Due Diligence Deadline shall be deemed to be a
failure of this Pre-Closing Condition and Buyer's election to terminate this
Agreement pursuant to Section 4.2 below.  If Buyer delivers an Approval Notice
to Seller, then it shall be conclusively presumed that Buyer has either obtained
the Loan Commitment or that Buyer has waived the Pre-Closing Condition in this
Section 4.1.9.  Notwithstanding anything to the contrary contained in this
Agreement, (a) Seller shall not be required to make any representations or
warranties, nor undertake any obligations, nor spend any sum, nor incur any
liability whatsoever in connection with Buyer's obtaining the Loan Commitment or
the Buyer Loan, it being expressly understood that Seller shall have no
obligation whatsoever with respect to Buyer obtaining the Loan Commitment or the
Buyer Loan, (b) the Deposit shall not be subject to liquidated damages or
forfeiture to Buyer's Lender pursuant to the Loan Commitment or otherwise in
connection with the Buyer Loan, (c) the Due Diligence Deadline may be extended
by the Buyer by an additional ten (10) Business Days for Lender driven delays
beyond the control of Buyer in which case, within one (1) business day following
the date Buyer exercises the extension in this Section 4.1.9(c), Buyer shall
remit an additional $100,000 to the Deposit referenced in Section 3.1 of this
Agreement, (d) if, for any reason, the Closing under this Agreement does not
occur, Seller shall have no responsibility or liability to Buyer's Lender or any
other third party involved in the Buyer Loan transaction, it being understood
that Buyer's Lender shall not be a third party beneficiary of this Agreement,
(e) Buyer indemnifies and agrees to hold Seller harmless from and against any
and all causes, claims, demands, liabilities, costs and expenses, including
reasonable attorneys' fees, as a result of or in connection with the Buyer Loan
transaction, and (f) there shall be no adjustment to the Purchase Price or any
of the other terms and provisions of this Agreement due to whatever interest
rate, loan amount or other terms and conditions of the Loan Commitment and/or
the Buyer Loan which may be available to Buyer.
 
4.1.10 Review of Operating Statements.  Within 60 days following the Closing and
upon Buyer’s reasonable prior written request and at Buyer’s sole cost and
expense, Buyer shall cause its independent, outside accounting firm (herein
“Auditor”) to prepare an audit of the operating income from the Property in
conformity with the requirements of Rule 3-14 of Regulations S-X promulgated by
the Securities and Exchange Commission for the 2010 calendar
 
 
-7-

--------------------------------------------------------------------------------

 
year (herein “Property Audit”).  Seller agrees to provide Auditor with
reasonable access to its books and records solely related to the Property as
defined herein in connection with the preparation of the Property Audit, and a
copy of the same shall be provided to Seller promptly upon completion.  Buyer
agrees to compensate Seller and Manager for their actual out of pocket expenses
incurred in connection with the Property Audit (including but not limited to the
costs associated with any representation letter, if any, that Seller and/or
Manager is mandated by applicable Federal law to provide).  Buyer acknowledges
that Seller’s agreement to facilitate the Property Audit as herein provided is
being made strictly as an accommodation to Buyer, without representation or
warranty of any kind to or for the benefit of Buyer.  In no event shall any
Property Audit or update thereto give rise to or be grounds for a claim or
lawsuit by Buyer against Seller or Manager, and Buyer agrees to indemnify and
hold Seller and Manager harmless from any claim, damage, loss, cost, expense or
liability which Seller and/or Manager may incur or to which Seller and/or
Manager is at any time subjected as a result of Seller’s and Manager’s
compliance with this Section 4.1.10.
 
4.2 Failure of Pre-Closing Conditions; Approval of General Contingency
Matters.  If, for any reason or no reason whatsoever, any of the Pre-Closing
Conditions are not satisfied or if Buyer, in Buyer's sole and absolute
discretion, is not satisfied with any aspect of the Property, including the
condition and suitability of the Property for Buyer's contemplated use thereof,
then Buyer may, at Buyer's sole option, elect to terminate this Agreement by
delivering written notice to Escrow Holder and Seller at any time prior to Due
Diligence Deadline.  The Pre-Closing Conditions shall be deemed to have failed
and be disapproved by Buyer unless prior to the Due Diligence Deadline Buyer
delivers to Seller a written Notice that the Pre-Closing Conditions have all
been satisfied or waived by Buyer and that Buyer elects to proceed with the
acquisition of the Property in accordance with this Agreement (the "Approval
Notice").  If Buyer delivers the Approval Notice, then all of the Pre-Closing
Conditions shall be deemed satisfied or waived and the parties shall, subject to
the satisfaction of Buyer's Closing Conditions and the Seller's Closing
Conditions, be obligated to proceed to the Closing.  Buyer shall not be entitled
to send an Approval Notice that is a conditional approval of any of the
Pre-Closing Conditions (or any aspect thereof).  Any Approval Notice that
contains anything other than the unconditional approval of all of the
Pre-Closing Conditions (excepting Buyer’s right to extend the Due Diligence
Deadline pursuant to Section 4.1.1 above) shall be deemed to be Buyer's
disapproval of the Pre-Closing Conditions.  If Buyer fails, for any reason or no
reason, to provide an Approval Notice with respect to the Pre-Closing
Conditions, then this Agreement shall automatically terminate, Escrow Holder
shall return the Deposit to Buyer (less one-half (1/2) of any escrow and title
cancellation fees and charges, which Buyer hereby agrees to pay) and neither
party shall have any further rights or obligations under this Agreement except
for the Buyer's Surviving Obligations, which shall survive any such termination.
 
4.3 Closing Conditions.
 
4.3.1 Buyer's Closing Conditions.  Following the Due Diligence Deadline, Buyer's
obligation to consummate the purchase of the Property shall be subject only to
the satisfaction or waiver by Buyer of the following conditions (collectively,
the "Buyer's Closing Conditions") on or before the earlier of (a) the time
periods specified in each subsection below, or (b) the Closing Date:
 
 
-8-

--------------------------------------------------------------------------------

 
 
(a) Seller's Delivery of Closing Documents.  Seller shall have performed all of
Seller's material obligations under this Agreement, including delivery to Escrow
Holder of all of the documents referred to in Section 6.4.1 below.
 
(b) Delivery of Title Policy.  At the Closing, whether or not Buyer has timely
delivered to the Title Company such update, revision or recertification of the
Existing ALTA Surveys (or new ALTA surveys) in insurable form, if any, required
by the Title Company to issue the ALTA Title Policy to Buyer (collectively, the
"Updated ALTA Surveys"), the Title Company shall be irrevocably committed to
issue to Buyer ALTA Owner's Policies of Title Insurance in the amount of the
Purchase Price (as allocated by Buyer among the real property comprising the
Real Property) insuring fee title to the Real Property is vested in Buyer
subject only to the Permitted Exceptions (collectively, the "ALTA Title
Policy").  The Updated ALTA Surveys required by the Title Company for the
issuance of the ALTA Title Policy, if any, shall be prepared and delivered at
Buyer's sole cost and expense and, notwithstanding anything to the contrary
contained herein, neither the title review period set forth in Section 4.1.1
above nor the Closing Date shall be extended to allow Buyer to obtain the
Updated ALTA Surveys or any updated title report(s) based thereon or to
otherwise raise or address any title and/or survey issues disclosed by such
Updated ALTA Surveys or updated title report(s) based on such Updated ALTA
Surveys, provided, however, Buyer's comments to the Updated ALTA Surveys may be
included in Buyer's Title Objection Notice.  As used in this Agreement, the term
"Permitted Exceptions" shall mean (a) all matters set forth in the Title
Documents and any updated title report(s) which Buyer approves (or is deemed to
approve) pursuant to Section 4.1.1 above (other than any monetary liens which
Seller is obligated to remove or cause to be removed pursuant to the last
sentence of Section 4.1.1 above); (b) non-delinquent Property Taxes (including
non-delinquent community facilities district, business improvement district or
local improvement district assessments); (c) the lien of supplemental taxes
assessed relating to the period from and after the Closing, including
supplemental assessments resulting from the transfer of the Property to Buyer
and any construction of the Improvements; (d) all zoning restrictions,
regulations and requirements, all building codes and all other applicable laws,
ordinances and governmental regulations affecting the Property, provided Buyer
shall be entitled to review and approve the same pursuant to Section 4.1.5
above; (e) all matters directly or indirectly caused by or arising through Buyer
or Buyer's agents, consultants or contractors; and (f) all matters existing with
the written consent of Buyer.
 
(c) Seller's Representations.  Seller's representations contained in Section 9
of this Agreement shall have been true and correct in all material respects when
made and, except as otherwise disclosed to Buyer in writing prior to the Closing
Date, shall be true and correct in all material respects as of the Closing Date.
 
(d) Estoppel Certificates.  Seller shall obtain and deliver to Buyer estoppel
certificates ("Estoppel Certificate") from all direct tenants (specifically
excluding any and all subtenants) in the Building, substantially in the form
attached hereto as Exhibit H, provided that the same is in conformance with the
requirements of the Leases, duly executed by such tenants and dated not earlier
than forty-five (45) days prior to the Closing Date.  Buyer shall not have the
right to disapprove an Estoppel Certificate unless it materially conflicts with
the corresponding Lease or discloses a breach of the corresponding
 
 
-9-

--------------------------------------------------------------------------------

 
Lease.  Buyer's failure to approve or disapprove the Estoppel Certificates (or
any one of them) prior to the Closing Date shall be deemed to constitute Buyer's
approval thereof.
 
4.3.2  Seller's Closing Conditions.  Seller's obligation to consummate the sale
of the Property is conditioned upon the satisfaction or Seller's written waiver
on or prior to the Closing Date of the following conditions (collectively, the
"Seller's Closing Conditions"):
 
(a) Delivery of Purchase Price.  On the Closing Date, Buyer shall deliver into
the Escrow Account (for payment to Seller), by wire transfer of immediately
available funds, the balance of the Purchase Price remaining after (i) deduction
for the Deposit and, (ii) adjustment for Buyer's share of the costs, expenses
and prorations required to be borne by Buyer hereunder.
 
(b) Buyer's Delivery of Closing Documents.  Each of the documents required to be
delivered by Buyer pursuant to Section 6.4.2 shall have been timely delivered as
provided therein.
 
(c) Buyer's Representations.  All of Buyer's representations and warranties
contained herein shall be true and correct in all material respects when made
and shall be true and correct in all material respects as of the Closing Date.
 
(d) Buyer's Obligations.  Buyer shall have performed all of Buyer's material
obligations under this Agreement.
 
4.4 Failure of Closing Conditions.  If any or all of the Buyer's Closing
Conditions are not satisfied or waived by Buyer on or before the Closing Date,
then Buyer shall notify Seller in writing of those Buyer's Closing Conditions
which have not been satisfied or otherwise waived by Buyer (the "Buyer's Closing
Conditions Failure Notice").  Seller shall have three (3) Business Days after
Buyer has delivered to Seller the Buyer's Closing Conditions Failure Notice (and
the originally scheduled Closing Date shall be extended by the number of
Business Days necessary to give Seller such three (3) Business Day period) to
notify Buyer in writing of Seller's election either to (a) take such actions as
may be necessary to cure such failure of the Buyer's Closing Condition(s) to
Buyer's reasonable satisfaction prior to the Closing Date (as same may be
extended), or (b) advise Buyer that Seller will not cure such matters (the
"Seller's Conditions Notice").  Such election shall be at Seller's sole option
and discretion; it being understood Seller has no obligation to cure any Buyer's
Closing Conditions which have not been satisfied or waived (other than those
which constitute a material breach by Seller under this Agreement).  If Seller
elects not to cure such failure of the Buyer's Closing Condition(s) (or fails to
timely deliver Seller's Conditions Notice), then within two (2) Business Days
after Buyer's receipt of the Seller's Conditions Notice or the expiration of the
period during which Seller may deliver Seller's Conditions Notice (and the
originally scheduled Closing Date shall be extended by the number of Business
Days necessary to give Buyer such two (2) Business Day period), Buyer, at
Buyer's sole option, may elect to do any of the following:  (i) if the Buyer's
Closing Condition in question is any of those conditions specified in
Section 4.3.1(b) or Section 4.3.1(c) or Section 4.3.1(d) and Seller is not in
any material manner responsible for the deviation or failure of such Buyer's
Closing Condition, then Buyer's sole remedy shall be to waive such Buyer's
Closing Condition or Buyer may elect to terminate this Agreement by delivering
written
 
 
-10-

--------------------------------------------------------------------------------

 
notice thereof to Seller within said two (2) Business Day period, in which event
Seller shall promptly return the Deposit to Buyer and the parties shall have no
further obligations under this Agreement except for Buyer's Surviving
Obligations or (ii) if the Buyer's Closing Condition in question is the Buyer's
Closing Condition specified in Section 4.3.1(a) above, or if the Buyer's Closing
Condition in question is any of those Buyer's Closing Conditions specified in
Section 4.3.1(b) or Section 4.3.1(c) or Section 4.3.1(d) and Seller is actually
responsible for the deviation or failure of such Closing Condition, then Buyer
may pursue the remedies available to Buyer pursuant to Section 5.2 below or
Buyer may elect to waive Buyer’s Closing Condition(s) in question and proceed
with the purchase of the Property.  If Seller elects to cure such failure of the
Buyer's Closing Condition(s) as set forth in the Buyer's Closing Conditions
Failure Notice, Seller shall promptly take any and all actions as may be
necessary to cure same and the date of the Closing may be extended for a period
of time reasonably acceptable to both Seller and Buyer to enable Seller to
accomplish same, but no later than thirty (30) days beyond the originally
scheduled Closing Date.  If any of the Seller's Closing Conditions are not
satisfied or otherwise expressly waived in writing by Seller on or prior to the
Closing Date, Seller may elect, in Seller's sole and absolute discretion, to
terminate this Agreement; provided, however, nothing contained herein shall be
deemed or construed to relieve Buyer of any liability or waive any of Seller's
remedies if any Seller's Closing Condition is not satisfied due to a breach by
Buyer under this Agreement.
 
4.5 Return of Due Diligence Materials.  If Buyer terminates this Agreement for
failure of a Pre-Closing Condition or a Buyer's Closing Condition or for any
other reason, then within ten (10) days of such termination by Buyer, Buyer
shall deliver to Seller a copy of any materials, tests, audits, surveys,
reports, studies and the results of any and all investigations and inspections
conducted by Buyer which are requested by Seller (excluding any proprietary
materials); provided, however, delivery of same shall be made without any
warranty or representation as to the accuracy or thoroughness thereof or to the
ability of Seller to rely thereon (collectively, the "Buyer's Documents") and
Buyer shall also return to Seller any and all Seller's Documents given to Buyer
by or on behalf of Seller.  The Buyer's Documents and the Seller's Documents are
collectively referred to herein as the "Due Diligence Materials").  The
foregoing covenants of Buyer shall survive any such termination of this
Agreement.
 
4.6 Investigations, Obligations and Indemnity.
 
4.6.1 Inspection Obligations.  Buyer agrees that when entering the Real Property
and conducting any investigations, inspections, tests and studies of the Real
Property, Buyer and Buyer's agents, consultants, contractors and representatives
shall be obligated to:  (a) comply with all terms of all applicable laws and
regulations regarding entry on to the Real Property; (b) not unreasonably
interfere with the operation, use and maintenance of the Property by Seller or
any tenant or any of the construction work being performed on any adjacent
property; (c) not damage any part of the Property or any adjacent property;
(d) not injure or otherwise cause bodily harm to Seller or any other third
party; (e) promptly pay when due the costs of all inspections, tests,
investigations, studies and examinations done with regard to the Property; and
(f) not permit any liens to attach to the Property or any adjacent property by
reason of the inspections, tests, investigations, studies and examinations
performed by Buyer and Buyer's agents, consultants, contractors and
representatives and promptly remove or cause to be
 
 
-11-

--------------------------------------------------------------------------------

 
removed (by bonding or otherwise) any such liens which attach to the Property or
any adjacent property.
 
4.6.2 Buyer's Indemnity.  Buyer shall keep the Property free from all liens and
shall indemnify, defend (with counsel reasonably satisfactory to Seller),
protect, and hold Seller, Seller's shareholder(s) and each of their members,
officers, trustees, beneficiaries, employees, representatives, agents, lenders,
related and affiliated entities, successors and assigns (collectively, the
"Seller Parties") harmless from and against any and all claims, demands,
liabilities, judgments, penalties, losses, costs, damages, and expenses
(including attorneys' and experts' fees and costs) relating to or arising in any
manner whatsoever from any studies, evaluations, inspections, investigations or
tests made by Buyer or Buyer's agents, consultants, contractors or
representatives relating to or in connection with the Property or entries by
Buyer or Buyer's agents, consultants, contractors or representatives in, on or
about the Property (exclusive of the financial effects of the discovery of the
presence of Hazardous Materials on the Property or the cost of any required
remediation, except to the extent Buyer or Buyer's agents, consultants,
contractors or representatives exacerbated such condition).  Notwithstanding any
provision to the contrary in this Agreement, the indemnity obligations of Buyer
under this Agreement shall survive any termination of this Agreement and shall
not merge into the Grant Deed and any other documents or instruments delivered
at Closing.  In addition to the foregoing indemnity, if there is any damage to
the Property caused by Buyer's and/or Buyer's agents', consultants',
contractors' or representatives' entry in or on the Property, Buyer shall
immediately restore the Property to the same condition existing prior to Buyer's
and Buyer's agents', consultants', contractors' or representatives' entry in, on
or about the Property.
 
5. Remedies/Liquidated Damages.
 
5.1 Buyer's Default.  IF BUYER FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY AS
PROVIDED IN THIS AGREEMENT BY REASON OF A MATERIAL DEFAULT OF BUYER, SELLER
SHALL BE RELEASED FROM SELLER'S OBLIGATION TO SELL THE PROPERTY TO BUYER AND
SELLER SHALL BE ENTITLED TO RETAIN ALL OF THE DEPOSIT AS LIQUIDATED
DAMAGES.  BUYER AND SELLER HEREBY ACKNOWLEDGE AND AGREE THAT IT WOULD BE
IMPRACTICAL AND/OR EXTREMELY DIFFICULT TO FIX OR ESTABLISH THE ACTUAL DAMAGE
SUSTAINED BY SELLER AS A RESULT OF SUCH DEFAULT BY BUYER, AND AGREE THAT THE
DEPOSIT, THE PAYMENT BY BUYER OF ALL ESCROW AND TITLE CANCELLATION CHARGES AND
FEES, AND THE DELIVERY TO SELLER BY BUYER OF THE DUE DILIGENCE MATERIALS IS A
REASONABLE APPROXIMATION THEREOF.  ACCORDINGLY, IN THE EVENT THAT BUYER BREACHES
THIS AGREEMENT BY MATERIALLY DEFAULTING IN THE COMPLETION OF THE PURCHASE OF THE
PROPERTY, THE DEPOSIT, THE PAYMENT BY BUYER OF ALL ESCROW AND TITLE CANCELLATION
CHARGES AND FEES, AND THE DELIVERY TO SELLER BY BUYER OF THE DUE DILIGENCE
MATERIALS SHALL CONSTITUTE AND BE DEEMED TO BE THE AGREED AND LIQUIDATED DAMAGES
OF SELLER, AND SHALL BE PAID BY BUYER TO SELLER AS SELLER'S SOLE AND EXCLUSIVE
REMEDY.  SELLER AGREES TO WAIVE ALL OTHER REMEDIES AGAINST BUYER WHICH SELLER
MIGHT OTHERWISE HAVE AT LAW OR IN EQUITY BY REASON OF SUCH DEFAULT BY BUYER;
PROVIDED,
 
 
-12-

--------------------------------------------------------------------------------

 
HOWEVER, THE FOREGOING SHALL NOT LIMIT (A) BUYER'S OBLIGATIONS TO PAY TO SELLER
ALL ATTORNEYS' FEES AND COSTS OF SELLER TO ENFORCE THE PROVISIONS OF THIS
SECTION 5.1 AND/OR BUYER'S SURVIVING OBLIGATIONS, OR (B) THE ABILITY AND RIGHT
OF SELLER TO ENFORCE BUYER'S SURVIVING OBLIGATIONS.  THE PAYMENT OF THE DEPOSIT,
THE PAYMENT BY BUYER OF ALL ESCROW AND TITLE CANCELLATION CHARGES AND FEES, AND
THE DELIVERY TO SELLER BY BUYER OF THE DUE DILIGENCE MATERIALS AS LIQUIDATED
DAMAGES IS NOT INTENDED TO BE A FORFEITURE OR PENALTY, BUT IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO SELLER.
 
SELLER'S INITIALS:                                                BUYER'S
INITIALS:                                                
 
5.2 Seller's Default.  IF SELLER FAILS TO COMPLETE THE SALE OF THE PROPERTY AS
PROVIDED IN THIS AGREEMENT BY REASON OF ANY MATERIAL DEFAULT OF SELLER, BUYER
SHALL BE RELEASED FROM BUYER'S OBLIGATION TO PURCHASE THE PROPERTY FROM SELLER,
AND BUYER MAY EITHER (A) PROCEED AGAINST SELLER BY BRINGING AN ACTION FOR
SPECIFIC PERFORMANCE UNDER THIS AGREEMENT WITHOUT ANY RIGHT TO SEEK DAMAGES OF
ANY KIND OR NATURE (WHICH ACTION FOR SPECIFIC PERFORMANCE SHALL BE BROUGHT (IF
AT ALL) NO LATER THAN SIXTY (60) DAYS AFTER SUCH DEFAULT BY SELLER AND SHALL BE
DILIGENTLY PROSECUTED BY BUYER TO COMPLETION), OR (B) TERMINATE THIS AGREEMENT
IN WHICH EVENT SELLER SHALL REIMBURSE BUYER FOR BUYER'S ACTUAL, DOCUMENTED AND
REASONABLE OUT-OF-POCKET DUE DILIGENCE COSTS AND EXPENSES NOT TO EXCEED
TWENTY-FIVE THOUSAND DOLLARS ($25,000) AND THE DEPOSIT SHALL BE RETURNED TO
BUYER.  UPON SUCH TERMINATION, BUYER SHALL PROMPTLY RETURN TO SELLER ANY
SELLER'S DOCUMENTS DELIVERED BY OR ON BEHALF OF SELLER TO BUYER, AND THEREAFTER
NEITHER PARTY SHALL HAVE ANY OBLIGATIONS OR LIABILITY UNDER THIS AGREEMENT OTHER
THAN THE BUYER'S SURVIVING OBLIGATIONS.  BUYER AND SELLER HEREBY ACKNOWLEDGE AND
AGREE THAT IT WOULD BE IMPRACTICAL AND/OR EXTREMELY DIFFICULT TO FIX OR
ESTABLISH THE ACTUAL DAMAGE SUSTAINED BY BUYER AS A RESULT OF SUCH MATERIAL
DEFAULT BY SELLER, AND AGREE THAT THE REMEDY SET FORTH IN CLAUSE (B) ABOVE IS A
REASONABLE APPROXIMATION THEREOF.  ACCORDINGLY, IN THE EVENT THAT SELLER
BREACHES THIS AGREEMENT BY MATERIALLY DEFAULTING IN THE COMPLETION OF THE SALE,
AND BUYER ELECTS NOT TO EXERCISE THE REMEDY SET FORTH IN CLAUSE (A) ABOVE BUT
INSTEAD ELECTS THE REMEDY SET FORTH IN CLAUSE (B) ABOVE, SUCH SUMS IN CLAUSE (B)
SHALL CONSTITUTE AND BE DEEMED TO BE THE AGREED AND LIQUIDATED DAMAGES OF BUYER
WHICH IS NOT INTENDED TO BE A FORFEITURE OR PENALTY, BUT IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO BUYER.
 
SELLER'S INITIALS:                                                BUYER'S
INITIALS:                                                
 
 
-13-

--------------------------------------------------------------------------------

 
6. Closing and Escrow.
 
6.1 Escrow Instructions.  Upon execution of this Agreement by both Buyer and
Seller, the parties hereto shall deposit a copy of a fully-executed counterpart
of this Agreement with Escrow Holder and this Agreement shall serve as the
instructions to Escrow Holder for consummation of the purchase and sale
contemplated by this Agreement.  For purposes of this Agreement, the Escrow
shall be deemed opened on the date Escrow Holder shall have received a fully
executed original or originally executed counterparts of this Agreement from
both Seller and Buyer (the "Opening of Escrow").  Escrow Holder shall notify
Buyer and Seller in writing of the date of the Opening of Escrow.  Seller and
Buyer agree to execute such reasonable additional and supplementary escrow
instructions as may be appropriate to enable the Escrow Holder to comply with
the terms of this Agreement; provided, however, that in the event of any
conflict between the provisions of this Agreement and any such additional or
supplementary escrow instructions, the terms of this Agreement shall control.
 
6.2 Closing and Close of Escrow.
 
6.2.1 Closing.  As used in this Agreement, the "Closing" shall mean the
consummation of the purchase and sale transaction contemplated by this
Agreement, as evidenced by submission by the Title Company of the Grant Deed for
recordation in the Official Records of Cass County, North Dakota (the "Official
Records") and the disbursement of the proceeds of the Purchase Price by Escrow
Holder to Seller.  Each party shall timely deposit with Escrow Holder the funds,
documents and supplementary written escrow instructions required by this
Agreement in order to consummate the Closing of the sale and transfer of the
Property in accordance with this Agreement.
 
6.2.2 Closing Date.  Unless otherwise agreed to in writing by both Buyer and
Seller, the Closing shall occur on or before the later of March 15, 2011 or
fifteen (15) days after removal of all contingencies (the "Closing Date").  Time
is of the essence with respect to such Closing Date, and such Closing Date may
not be extended without the prior written approval of both Seller and Buyer,
except as otherwise expressly provided in this Agreement.
 
6.3 Conveyance.  At Closing, Seller shall convey to Buyer fee simple title to
the Real Property by means of a grant deed in substantially the form attached as
Exhibit B hereto ("Grant Deed"), which Grant Deed shall reflect any Documentary
Transfer Tax payable on the conveyance effectuated thereby shall be reflected on
a separate document filed with the Office of the County Recorder.
 
6.4 Closing Documents.
 
6.4.1 Seller's Closing Documents.  At Closing, Seller shall deliver to Escrow
Holder for delivery to Buyer, as applicable, upon the Closing, all of the
following documents:  (a) the Grant Deed, executed and acknowledged by Seller;
(b) two (2) counterparts of an assignment and assumption of the Contracts and
other Intangible Property in substantially the form attached as Exhibit C
hereto, executed by Seller (the "General Assignment"); (c) a bill of sale for
the Personal Property, if any, in substantially the form attached as Exhibit D
hereto, executed by Seller (the "Bill of Sale"); (d) a certificate of
non-foreign status in accordance with
 
 
-14-

--------------------------------------------------------------------------------

 
the requirements of Internal Revenue Code Section 1445, as amended (the "FIRPTA
Certificate"), in substantially the form attached as Exhibit E hereto, executed
by Seller; (e) any specific state forms to be executed by Seller; (f) two (2)
counterparts of the Assignment and Assumption of Leases in substantially the
form attached hereto as Exhibit F, duly executed by Seller (the "Assignment of
Leases"), (g) notices to the tenants with respect to the Leases, in
substantially the form attached hereto as Exhibit I and made a part hereof, duly
executed by Seller, (h) evidence of the existence, organization and authority of
Seller and of the authority of the person executing documents on behalf of
Seller reasonably satisfactory to the Title Company (i) evidence of termination
of any management or leasing commission agreements; and (j) such other documents
as may be reasonably required by Escrow Holder or the Title Company, including,
without limitation, a so-called "gap" indemnity affidavit and Seller's affidavit
as to mechanics' liens and parties in possession arising under contracts to
which Seller is a party (provided, however, no such additional document shall
expand any obligation, covenant, representation or warranty of Seller or result
in any new or additional obligation, covenant, representation or warranty of
Seller under this Agreement beyond those expressly set forth in this Agreement).
 
6.4.2 Seller's Deliveries Outside of Escrow.  Within one (1) week after the
Closing, Seller shall deliver to Buyer the following documents and materials
outside of Escrow (which obligation shall survive the Closing and shall not be
merged into the Grant Deed and the other documents and instruments to be
delivered at Closing):  (a) originals or, if originals are not available,
copies, of Contracts, if any, assigned to and assumed by Buyer; and (b) to the
extent in Seller's possession, keys to all entrance doors at the Property, any
copies of any warranties which pertain solely to the Improvements, and any
operating manuals for the equipment and systems which are part of the
Improvements.
 
6.4.3 Buyer's Closing Payments and Documents.  At Closing, in addition to
Buyer's payment to Seller of the Purchase Price, Buyer shall deliver the
following to Escrow Holder for delivery to Seller, as applicable, upon the
Closing:  (a) two (2) counterparts of the General Assignment in substantially
the form attached as Exhibit C hereto, executed by Buyer; (b) two (2)
counterparts of the Assignment of Leases in substantially the form attached as
Exhibit F hereto, executed by Buyer; (c) evidence of the existence, organization
and authority of Buyer and of the authority of the person(s) executing documents
on behalf of Buyer reasonably satisfactory to the Title Company; and (d) such
other documents as may be reasonably required by Escrow Holder or the Title
Company (provided, however, no such additional document shall expand any
obligation, covenant, representation or warranty of Buyer or result in any new
or additional obligation, covenant, representation or warranty of Buyer under
this Agreement beyond those expressly set forth in this Agreement).
 
6.5 Actions of Escrow Holder.  On the Closing Date, Escrow Holder shall promptly
undertake and follow the procedures below with respect to Closing (all of which
shall be considered as having taken place simultaneously, and no delivery or
transaction below shall be considered as having been made until all deliveries
and transactions have been accomplished):
 
6.5.1 Disbursement of Funds.  Escrow Holder shall disburse all funds deposited
with Escrow Holder by Buyer as follows:
 
 
-15-

--------------------------------------------------------------------------------

 
(a) Pay all closing costs which are to be paid through Escrow (including
recording fees, brokerage commissions, Title Policy charges and Escrow fees) and
any payments due in connection with the release or reconveyance of any Seller
monetary liens as provided in Section 4.1.1 above, all in accordance with the
Closing Statement.
 
(b) After (i) deducting in accordance with the Closing Statement all closing
costs which are chargeable to the account of Seller, and (ii) either deducting
or adding (as appropriate) in accordance with the Closing Statement the net
amount of the prorations and adjustments made pursuant to this Agreement,
disburse the balance of the Purchase Price (as adjusted pursuant to clause (i)
and clause (ii) above) to Seller in accordance with separate wiring instructions
to be delivered to Escrow Holder by Seller.
 
(c) Disburse any remaining funds to Buyer in accordance with separate wiring
instructions to be delivered to Escrow Holder by Buyer.
 
6.5.2 Recordation.  Escrow Holder shall cause the Grant Deed (along with any
other documents which the parties hereto may mutually direct to be recorded) to
be recorded in the Official Records and obtain conformed copies thereof for
distribution to Buyer and Seller.
 
6.5.3 Delivery of Documents.  Escrow Holder shall:  (a) direct the Title Company
to issue the Title Policy to Buyer; (b) deliver to Buyer and Seller conformed
copies of the Grant Deed as recorded in the Official Records; (c) combine the
two (2) original counterparts of each of the General Assignment and the Lease
Assignment delivered into Escrow by Seller and Buyer into two (2) fully executed
originals of each of the General Assignment and the Lease Assignment, and
deliver to Seller one (1) fully executed original of each of the General
Assignment and the Lease Assignment; and (d) deliver to Buyer executed originals
of the Bill of Sale, the FIRPTA Certificate, any specific state forms and one
(1) fully executed original of each of the General Assignment and the Lease
Assignment.
 
6.6 Closing Costs.
 
6.6.1 Seller's Closing Costs.  Seller shall pay (a) the basic premium for a ALTA
policy of title insurance with respect to the Title Policy, (b) all legal and
professional fees and fees of other consultants incurred by Seller, (c) all
documentary transfer taxes and recording fees payable in connection with the
recordation of the Grant Deed, (d) one-half (½) of all Escrow fees and Escrow
costs related to the purchase and sale of the Property (but no Escrow fees and
Escrow costs related to the Buyer Loan or any other Buyer financing, all of
which shall be paid by Buyer), and (e) the payment to the Broker as provided in
Section 6.7 below.
 
6.6.2 Buyer's Closing Costs.  Buyer shall pay (a) the cost of the Title Policy
in excess of the basic premium for a ALTA policy of title insurance, (b) the
cost of any endorsements to the Title Policy, (c) the cost of the Updated ALTA
Surveys and any modification, update or recertification thereof, (d) the cost of
any title insurance coverage required by Buyer's Lender or any other lender
providing financing to Buyer, (e) all legal and professional fees and fees of
other consultants incurred by Buyer, (f) any and all Escrow fees and costs and
any other costs and expenses whatsoever related to the Buyer Loan and any other
 
 
-16-

--------------------------------------------------------------------------------

 
Buyer financing, (g) one-half (½) of all Escrow fees and Escrow costs related to
the purchase and sale of the Property, and (h) all fees, costs, charges, points,
title insurance premiums, recording fees and other costs and expenses of the
Buyer Loan and any other Buyer financing.
 
6.6.3 General Allocation.  Any other closing costs and expenses which are not
addressed in Section 6.6.1 and Section 6.6.2 above shall be allocated between
Buyer and Seller in accordance with the customary practice in Cass County, North
Dakota.
 
6.7 Real Estate Commissions.  Seller shall be responsible for any commission,
fee or other payment which may be due to Sperry Van Ness (“Broker”) upon the
Closing in connection with the sale of the Property to Buyer contemplated by
this Agreement.  Any commission to be paid to Broker shall be per a separate
agreement between Broker and Seller.  Buyer and Seller represent and warrant
that other than the Broker identified in this Section 6.7, neither has dealt
with any other broker or finder in this transaction and that no other broker or
finder shall be due any brokerage fee or commission.  Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments,
costs and expenses (including without limitation reasonable attorneys’ fees)
with respect to any leasing commission or equivalent compensation alleged to be
owing on account of any dealings with Broker, or any real estate broker or
agent, occurring by, through, or under the indemnifying party.
 
6.8 Real Estate Reporting Person.  Escrow Holder is hereby designated the "real
estate reporting person" for purposes of Section 6045 of Title 26 of the United
States Code and Treasury Regulation 1.6045-4 and the Closing Statement or any
other any settlement statement prepared by the Title Company shall so
provide.  Upon the Closing, Buyer and Seller shall cause Escrow Holder to file a
Form 1099 information return and send the statement to Seller as required under
the aforementioned statute and regulation.
 
6.9 Prorations.
 
6.9.1 General.  The following items set forth below in this Section 6.9 are to
be adjusted and prorated between Seller and Buyer as of 11:59 p.m. on the day
immediately preceding the Closing Date (the "Adjustment Time") (such that Buyer
shall be deemed to own the Property, and therefore entitled to any revenues and
responsible for any expenses, for the entire day upon which the Closing
occurs).  Such adjustments and prorations shall be calculated on the actual days
of the applicable month in which the Closing occurs and all annual prorations
shall be based upon a three hundred sixty-five (365)-day year.  The net amount
resulting from the prorations and adjustments provided for in this Section 6.9
(along with the allocation of Closing costs in accordance with Section 6.6
above) shall be added to (if such net amount is in Seller's favor) or deducted
from (if such net amount is in Buyer's favor) the funds to be delivered at
Closing by Buyer in payment of the Purchase Price.  Any other closing prorations
and adjustments which are customarily made in similar real property sales
transactions and are not addressed in this Section 6.9 shall be made between
Buyer and Seller in accordance with the customary practice in Cass County, North
Dakota.  All provisions of this Section 6.9 shall survive the Closing and the
recordation of the Grant Deed and shall not merge into the Grant Deed and the
other documents and instruments delivered at Closing.
 
 
-17-

--------------------------------------------------------------------------------

 
6.9.2 Rent, Tenant Charges and Arrearages.  At Closing, all rents actually paid
and collected, and any other charges owing by tenants and which have been
collected by Seller shall be prorated as of the Adjustment Time, and the
prorated amount attributable to the period following the Closing shall either be
paid to Buyer at the Closing or credited against the Purchase Price, at Seller's
option.  Any CAM and other charges and expenses payable by tenants under the
Leases (collectively, the "Tenant Charges") on an estimated basis shall be
reconciled against actual charges and expenses as of and at the Closing, to the
extent then possible, and Seller shall provide a proposed reconciliation for
Buyer's approval.  Seller shall have a period of ninety (90) days following the
actual Closing Date to provide Buyer with a final reconciliation of Tenant
Charges.  If the final reconciliation shows that Seller owes Buyer additional
sums, Seller shall deliver such amount to Buyer together with the delivery of
the final reconciliation of the Tenant Charges.  If the final reconciliation
shows that Buyer owes Seller additional sums, Buyer shall pay such amount to
Seller within ten (10) days after Buyer's receipt of the final
reconciliation.  Other than as set forth above, there shall not be any further
reconciliation of such Tenant Charges after the final reconciliation thereof,
the proration of such Tenant Charges pursuant to the final reconciliation being
conclusively presumed to be accurate.  After the final reconciliation of the
Tenant Charges is made by and between the parties, Buyer shall be solely liable
and responsible to the tenant for such reconciliation of Tenant Charges under
the Leases.  At the Closing Seller shall credit against the Purchase Price the
amount equal to the aggregate of the security deposits paid by the tenants under
the Leases and received by Seller in connection with the Leases, to the extent
Seller has not already returned or applied any of such security deposits.  With
respect to any security deposits which are other than cash, Seller shall deliver
to Buyer at the Closing the original documentation related thereto with such
transfer and assignment documentation as may be necessary (executed by all
necessary third parties and with all fees paid by Seller), including without
limitation, the original letter of credit, if applicable.  Buyer shall, in the
ordinary course of its business (which shall not include declaring a default or
bringing suit) continue to invoice tenants in an attempt to collect any
delinquent or other rental and other expense arrearages attributable to the
period prior to the Closing.  After deduction of Buyer's reasonable
out-of-pocket costs to collect same, Buyer shall promptly account to Seller and
shall immediately reimburse Seller for all rents, expense reimbursements and
other charges received by Buyer after the Closing which apply to any period
prior to the Closing to the extent Seller has not already been paid for or
credited with such sums; provided, however, that amounts collected by Buyer
shall first be applied against amounts outstanding and due and payable for the
period after the Closing.  With respect to any rent arrears arising under the
Leases, Seller is expressly prohibited from attempting to collect such
pre-closing delinquent rental obligations directly from tenants, and without
limitation of the foregoing, after the Closing, Seller shall not bring an action
against any tenants under the Leases while such tenants are tenants of the
Property which would seek to terminate the related leases, dispossess the
related tenants or seek the involuntary bankruptcy of the related tenants.
 
6.9.3 Real Estate Taxes and Assessments.  For purposes of this Agreement,
"Property Taxes" means real estate or ad valorem real property taxes,
assessments (including any business improvement district charges and principal
and interest installments due on any community facilities district or local
improvement district liens) and personal property taxes with respect to the
Property.  To the extent not paid directly by the tenants of the Property or
reimbursed by tenants as part of the Tenant Charges, Property Taxes shall be
prorated as of the Adjustment Time based upon the latest available tax
bill.  Any Property Taxes which may be
 
 
-18-

--------------------------------------------------------------------------------

 
 paid in installments shall be prorated based upon such installments and,
notwithstanding anything to the contrary contained in this Agreement, Seller
shall not be required to pre-pay or to bear (by credit or debit) the prepayment
of any amount due for Property Taxes (including special amounts payable for
other assessments) other than the installments due for the Current Tax
Period.  Seller shall be responsible for (a) all Property Taxes assessed for any
period prior to the Current Tax Period and (b) that portion of the Property
Taxes assessed for the Current Tax Period determined on the basis of the number
of days which have elapsed from the first day of the Current Tax Period to the
Adjustment Time, inclusive, whether or not the same shall be payable prior to
the Adjustment Time.  Buyer shall be responsible for (i) all Property Taxes
assessed for any period after the Current Tax Period, and (ii) that portion of
the Property Taxes assessed for the Current Tax Period, determined on the basis
of the number of days following the Adjustment Time through the last day of the
Current Tax Period, inclusive.  The term "Current Tax Period" shall mean the
fiscal period of the applicable taxing or charging authority during which the
Closing occurs.  If the latest available tax bill is not the bill for the
Current Tax Period, then Property Taxes shall be prorated based upon the latest
tax information then available (including previous tax bills, current
assessments and other information available from the taxing authorities) and
Buyer and Seller shall re-prorate the Property Taxes following the Closing as
soon as the tax bill for the Current Tax Period becomes available, but in all
events no later than the Final Proration Adjustment as provided in Section 6.9.5
below.  Any increase in Property Taxes which is assessed following the Closing
arising out of the sale of the Real Property to Buyer or a subsequent sale or
change in ownership thereafter, and/or arising out of any construction or
improvements to the Real Property performed following the Closing, shall be paid
by Buyer when assessed.  Refunds of Property Taxes for the Current Tax Period,
net of the costs of pursuing any tax contest or protest proceedings and
collecting such refunds, shall be prorated in proportion to the respective
shares of the Property Taxes for the Current Tax Period borne by Seller and
Buyer hereunder.
 
6.9.4 Operating Expenses.  To the extent not paid directly by the tenants of the
Property, all costs and expenses, other than Property Taxes, with respect to the
operation and maintenance of the Property shall be prorated between Buyer and
Seller as of the Adjustment Time, including all fees and charges for sewer,
water, electricity, heat and air-conditioning service and other utilities;
assessments payable under any covenants, conditions and restrictions encumbering
the Property; charges under the Contracts assumed by Buyer; insurance premiums;
rental taxes, personal property taxes, business occupational taxes and municipal
taxes other than Property Taxes; and periodic fees payable under transferable
licenses and permits for the operation of any of the Property.  Subject to
Section 6.9.2, such costs and expenses shall be prorated as of the Adjustment
Time such that Seller shall be responsible for all such costs and operating
expenses attributable on an accrual basis to the period prior to the Adjustment
Time and Buyer shall be responsible for all such costs and expenses attributable
on an accrual basis to the period from and after the Adjustment Time.  If
invoices or bills for any of such costs and expenses are unavailable on or
before the Closing Date, such costs and expenses shall be estimated and prorated
at Closing based upon the latest information available (including prior bills
and operating history) and a final and conclusive readjustment of any cost and
expense item shall be made upon receipt of the actual invoice or bill, but in
all events no later than the Final Proration Adjustment as provided in
Section 6.9.5 below.  Buyer shall take all commercially reasonable steps to
effectuate the transfer to Buyer's name as of the date of Closing of all
utilities which are in Seller's name, and where necessary, open a new account in
Buyer's name and post
 
 
-19-

--------------------------------------------------------------------------------

 
deposits with the utility companies.  Buyer and Seller shall cooperate to have
all utility meters read by the appropriate utility companies as of the date of
Closing.  If Buyer and Seller are unable to obtain such final meter readings as
of the Closing Date from all applicable meters, utility expenses related to such
meters shall be estimated at Closing based upon the operating history of the
Property subject to the final adjustment in all events no later than the Final
Proration Adjustment as provided in Section 6.9.5 below.  Seller shall be
entitled to recover any and all deposits held by any utility companies for
utilities in any Seller's name as of the date of Closing, and if any such
deposits are not returned to Seller on or before the Closing Date, such deposits
shall be assigned to Buyer and the amounts thereof shall be credited to Seller's
account and increase the amount of funds payable by Buyer at Closing.
 
6.9.5 Closing Statement; Final Proration Adjustment.  At least one (1) full
Business Day prior to the Closing Date, Seller shall deliver to Buyer a
proration schedule identifying all adjustments for items to be prorated pursuant
to this Section 6.9, with reasonable back-up, and Seller and Buyer shall agree
upon the allocation of costs and expenses to be made in accordance with
Section 6.6 above and the prorations to be made in accordance with this
Section 6.9 and submit to Escrow Holder a signed statement (or sign a statement
prepared by Escrow Holder) (the "Closing Statement").  The Closing Statement
shall be utilized for purposes of making the adjustments to the Purchase Price
upon the Closing for closing costs and prorations.  As soon as practicable
following the Closing (but in no event later than ninety (90) days after the
Closing), Seller and Buyer shall reprorate the income and expenses set forth in
this Section 6.9 based upon actual bills or invoices received after the Closing
(if original prorations were based upon estimates) and any other items necessary
to effectuate the intent of the parties that all income and expense items be
prorated as provided above in this Section 6.9 (the "Final Proration
Adjustment").  Any reprorated items shall be promptly paid to the party entitled
thereto.  Any errors or omissions in computing adjustments at the Closing shall
be promptly corrected, but only so long as the party seeking to correct such
error or omission has notified the other party of such error or omission no
later than the Final Proration Adjustment.  The proration of income and expense
at the Final Proration Adjustment shall be final and conclusive; there shall be
no further proration or adjustment following the Final Proration Adjustment.
 
7. Interim Operation and Leasing of the Property; Leasing Costs.
 
7.1 Operation.  From and after the Opening of Escrow and continuing to the
Closing Date, Seller shall operate, maintain and, subject to Section 8 below,
repair the Property in the ordinary course and consistent with such Seller's
past practices and shall keep the Property insured against fire, vandalism and
other loss, damage and destruction with the same coverage, policy limits and
deductible amounts as are currently maintained by Seller.  Notwithstanding the
foregoing, Seller's maintenance obligations under this Section 7 shall not
include any obligation to make capital expenditures or any other expenditures
not incurred in Seller's normal course of business unless required for the day
to day operation of the Real Property.
 
7.2 Leasing.  Without limiting the foregoing, but subject to the provisions of
this Section 7.2, from the Agreement Date through the Due Diligence Deadline
Seller shall, in the ordinary course, negotiate with prospective tenants and
enter into new leases (on terms that Seller believes, in its commercially
reasonable business judgment, to be market terms), enforce the terms of the
Leases in all material respects and perform in all material respects all of
 
 
-20-

--------------------------------------------------------------------------------

 
landlord's obligations under the Leases.  Seller will promptly notify Buyer of
any new leases entered into by, or proposals to enter into new leases made by,
Seller at least two (2) Business Days prior to the Due Diligence Deadline and
provide Buyer with a summary of the terms of each such new lease or
proposal.  After the Due Diligence Deadline, and at least three (3) Business
Days prior to becoming legally bound with respect to any new lease or other
agreement or modification of the existing Leases or other agreement, Seller
shall consult with and seek the consent of Buyer, and shall provide reasonable
detail to Buyer including, at Buyer's request, copies of the relevant
documentation, with respect thereto.  Any consent to be given by Buyer pursuant
to this Section 7.2 shall be granted or withheld in Buyer's sole and absolute
discretion, and shall be deemed granted if Buyer does not respond in writing to
Seller's request for said consent within three (3) Business Days after receipt
thereof.  Prior to the Closing Date, Seller shall have the right, but not the
obligation (except to the extent that Seller's failure to act shall constitute a
waiver of such rights or remedies), to enforce the rights and remedies of the
landlord under the Leases, by summary proceedings or otherwise, but after the
expiration of the Due Diligence Deadline, Seller shall not apply all or any
portion of any security deposit then held by Seller toward any loss or damage
incurred by Seller by reason of any defaults by any tenants under the
Leases.  With respect to any application by Seller, prior to the expiration of
the Due Diligence Deadline, of any tenant security deposit held by Seller,
Seller will deliver, in connection with any such application, written notice to
the applicable tenant(s) under the Leases indicating that its security deposit
has been or is being so applied.  Seller shall provide Buyer with written notice
within three (3) Business Days after any action taken by Seller pursuant to the
foregoing provisions.
 
7.3 Contracts.  Except for leases, service contracts and agreements entered into
in accordance with the preceding provisions of this Section 7, from and after
the Opening of Escrow Seller shall not enter into, execute or knowingly permit
any contract, lien or encumbrance on the Property without Buyer's prior written
consent; provided, such consent shall not be unreasonably withheld, conditioned
or delayed with respect to any utility or similar easement necessary for the
operation of the Property.  Buyer's consent shall be deemed granted if Buyer
does not respond in writing to Seller's request for said consent within three
(3) Business Days thereafter.  From and after the Opening of Escrow, Seller
shall not dispose of any of the Property except for dispositions and replacement
of personal property in the ordinary course of business.
 
7.4 Leasing Costs.  If the Closing occurs, Buyer shall be responsible and shall
pay for the costs of tenant improvement work or allowances, third-party leasing
commissions and other leasing costs (collectively, the "Leasing Costs") relating
to or arising from (i) those leases or modifications of leases entered into on
or after the Agreement Date, (ii) the exercise by a tenant of a renewal,
expansion or extension option contained in its Lease, which renewal or extension
period commences, or which expansion space such tenant first has the right to
occupy, on or after the Agreement Date (notwithstanding that such tenant may
have exercised such option prior to the Agreement Date) and (iii) any items set
forth on Exhibit J, and any amounts paid by Seller in respect of such Leasing
Costs shall be reimbursed by Buyer at the Closing.  Seller shall be responsible
for, and pay on or before the Closing Date (or provide Buyer a credit thereof)
all Leasing Costs attributable to the current term of any Lease for tenants in
occupancy as of the Agreement Date.  The provisions of this Section 7 shall
survive the Closing.
 
 
-21-

--------------------------------------------------------------------------------

 
8. Casualty and Condemnation.
 
8.1 Immaterial Casualty or Condemnation.  In the event there is any damage to
the Real Property or destruction of any Improvement thereon or condemnation of
any portion of the Property after the Agreement Date, then except as provided in
Section 8.2 below, Buyer shall be required to purchase the Property with a
credit against the Purchase Price otherwise due hereunder equal to the amount of
any insurance proceeds or condemnation awards actually collected by Seller prior
to the Closing as a result of any such damage or destruction or condemnation,
plus the amount of any insurance deductible or retention, less any sums expended
by Seller prior to the Closing for the restoration or repair of the Property
and/or in collecting such insurance proceeds or condemnation awards.  Seller
agrees that Seller will maintain Seller's present casualty insurance policy with
respect to the Property in full force and effect until the Closing.  If the
insurance proceeds or condemnation awards have not been collected as of the
Closing, then such proceeds or awards shall be assigned to Buyer, except to the
extent needed to reimburse Seller for sums Seller expended prior to the Closing
for the restoration or repair of the Property and/or in collecting such
insurance proceeds or condemnation awards.
 
8.2 Material Casualty or Condemnation.  Notwithstanding the foregoing provisions
of Section 8.1 above, if the Property or any portion thereof is damaged or
destroyed by a casualty or is condemned and (i) gives rise to a right of
termination or rent abatement under any Lease, or (ii) to the extent that the
cost of repair or restoration to substantially the same condition existing prior
to such casualty (or, in the case of a condemnation, the value of the Property
or portion thereof so condemned) would exceed an amount equal to One Hundred
Thousand No/100ths Dollars ($100,000.00), then Seller shall give Buyer prompt
notice thereof and the Buyer may, at Buyer's option to be exercised by delivery
of written notice to Seller within five (5) Business Days of Seller's notice to
the Buyer of the occurrence of such casualty or condemnation, elect not to
purchase the Property under this Agreement.  If Buyer so duly elects not to
purchase the Property, this Agreement shall terminate, the Deposit (to the
extent then made) shall be returned to Buyer (less one-half (1/2) of any escrow
and title cancellation fees and charges, which Buyer hereby agrees to pay), and
neither Buyer nor Seller shall have any further rights or obligations under this
Agreement except for Buyer's Surviving Obligations.  Any dispute as to the costs
of such repair or restoration or value of a condemned portion of the Property
shall be referred, within five (5) Business Days after written notice to a party
by the other party, to a licensed architect jointly selected by Buyer and Seller
for resolution.  The determination of such architect, which shall be made within
a period of ten (10) days after such submittal by the parties, shall be final,
conclusive and binding on the parties.  If the parties shall fail to agree upon
the identity of such architect within three (3) Business Days after either party
has notified the other of such party's choice of architect, then either party
may at any time thereafter apply to a court of competent jurisdiction to appoint
immediately such architect.  The fees and expenses of such architect shall be
paid equally by Buyer and Seller, and the parties shall cooperate with such
architect by providing such information as such architect may reasonably require
to resolve the dispute.  If Buyer does not timely elect, in writing, not to
purchase the Property as provided in this Section 8, Buyer shall be conclusively
deemed to have waived any right to terminate this Agreement by reason of any
such casualty or condemnation and Buyer shall proceed with the purchase of the
Property and at Closing Buyer shall be entitled to a credit against the Purchase
Price in an amount equal to the amount of any insurance proceeds or condemnation
awards actually collected by Seller prior to the Closing as a result of
 
 
-22-

--------------------------------------------------------------------------------

 
any such damage or destruction or condemnation, plus the amount of any insurance
deductible or any uninsured amount or retention, less any sums expended by
Seller prior to the Closing for the restoration or repair of the Property and/or
in collecting such insurance proceeds or condemnation awards.  If the insurance
proceeds or condemnation awards have not been collected as of the Closing, then
such proceeds or awards shall be assigned to Buyer at Closing, except to the
extent needed to reimburse Seller for sums Seller expended prior to the Closing
for the restoration or repair of the Property.
 
9. Representations and Warranties.
 
9.1 Representations and Warranties of Seller.  Seller represents and warrants to
Buyer that the following matters are true and correct as of the Opening of
Escrow and, subject to Section 9.2 below, will also be true and correct as of
the Closing.
 
9.1.1 Legal Power.  Seller has the legal power, right and authority to enter
into this Agreement and the instruments referenced herein, and to consummate the
transaction contemplated hereby.
 
9.1.2 Duly Authorized.  This Agreement is, and all the documents executed by
Seller which are to be delivered by Seller to Buyer at the Closing will be, duly
authorized, executed, and delivered by Seller, and is and will be legal, valid,
and binding obligations of Seller (except as limited by applicable bankruptcy,
insolvency, moratorium and other principles relating to or limiting the right of
contracting parties generally).
 
9.1.3 Requisite Action.  All requisite action (corporate, trust, partnership,
limited liability company or otherwise) has been taken by Seller in connection
with entering into this Agreement, the instruments referenced herein to be
executed by Seller, and the consummation of the transaction contemplated
hereby.  No further consent of any shareholder, trustee, partner, member,
trustor, beneficiary, creditor, investor, judicial or administrative body,
governmental authority or other party is required for Seller to consummate the
transaction contemplated by this Agreement.
 
9.1.4 Individual(s) Authority.  The individual(s) executing this Agreement and
the instruments referenced herein on behalf of Seller has the legal power,
right, and actual authority to bind Seller to the terms and conditions hereof
and thereof.
 
9.1.5 Foreign Person Affidavit.  Seller is not a foreign person as defined in
Section 1445 of the Internal Revenue Code.
 
9.1.6 ERISA Matters.  Seller is acting on Seller's own behalf and Seller is
neither (a) an employee benefit plan as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA") which is subject to
Title 1 of ERISA, nor (b) a plan as defined in Section 4975(e)(1) of the
Internal Revenue Code of 1986, as amended, which is subject to Section 4975 of
the Internal Revenue Code of 1986 (any such plan which meets all of the criteria
in clause (a) or clause (b) above is hereinafter referred to collectively as a
"Plan").  Seller's assets do not constitute "plan assets" of one or more of such
Plans within the meaning of Department of Labor Regulation Section 2510.3-101
and Seller will not be
 
 
-23-

--------------------------------------------------------------------------------

 
 reconstituted as a Plan or as an entity whose assets constitute "plan assets"
within the meaning of Department of Labor Regulation 2510.3-101.
 
9.1.7 Bankruptcy Matters.  Seller has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller's creditors, suffered the
appointment of a receiver to take possession of substantially all of Seller's
assets, suffered the attachment or other judicial seizure of substantially all
of Seller's assets, admitted Seller's inability to pay Seller's debts as they
come due, or made an offer of settlement, extension or composition to Seller's
creditors generally.
 
9.1.8 Contracts.  Seller warrants that there are no service, supply,
maintenance, repair, construction, leasing or management contracts entered into
by Seller relating to the Property other than those Contracts listed on
Exhibit G hereto.
 
9.1.9 Leases.  To Seller’s knowledge, Seller warrants that there are no Leases
other than those Leases (as amended) listed on Exhibit L thereto.
 
9.1.10 Pending Actions.  To Seller’s knowledge, except as set forth in the Title
Documents, Seller has not received written notice of any pending action
(including any condemnation action), suit or proceeding before any court or
other governmental agency naming Seller as a party that arises out of Seller's
ownership of the Property (other than a pending proceeding, if any, to contest a
Property Taxes assessment of the Property and personal injury litigation covered
by insurance policies, subject to customary deductibles).
 
9.1.11 Seller's Documents. To Seller’s knowledge, the Seller's Documents
delivered to Buyer or made available to Buyer pursuant to Section 4.1.3 above
are true, correct and complete copies thereof in Seller's
possession.  Notwithstanding anything contained herein to the contrary, Seller
is not making any express or implied representation as to the accuracy or
thoroughness of the contents of any of said Seller's Documents or of the ability
of Buyer to rely on any of said Seller's Documents.  This representation shall
not be deemed breached by virtue of any new agreements entered into after the
Agreement Date in accordance with the provisions of Section 7 hereof.
 
9.1.12 OFAC.  Neither Seller nor any of its affiliates, nor any of their
respective partners, or to Seller's knowledge, any of their members,
shareholders or other equity owners, and none of their respective employees,
officers, directors, representatives or agents, is a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
OFAC (including those named on OFAC's Specially Designated and Blocked Persons
List) or under any statute executive order (including the September 24, 2001
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action.
 
9.2 Qualification of Seller's Representations and Warranties.  Prior to the
Closing, Seller shall have the right to qualify the representations and
warranties made by Seller in Section 9.1 above in writing with any information
Seller first receives concerning such representations and warranties after the
Agreement Date.  In no event shall Seller be liable to Buyer for, or be deemed
to be in default pursuant to this Agreement by reason of any inaccuracy
 
 
-24-

--------------------------------------------------------------------------------

 
of a representation or warranty which results from any change that occurs
between the Agreement Date and the Closing and is expressly permitted under the
terms of this Agreement or any change which is beyond the control of Seller to
prevent, so long as Seller notifies Buyer in writing of such change promptly
following Seller obtaining knowledge thereof.  If Seller notifies Buyer in
writing prior to the Closing of any qualification to Seller's representations
and warranties in Section 9.1 above which has a material adverse effect on the
Property, then within five (5) Business Days after Buyer's receipt of such
notice from Seller, Buyer may elect to terminate this Agreement by notice in
writing to Seller.  Buyer must unconditionally elect, by a writing received by
Seller within such five (5) Business Day period (and the Closing Date shall be
adjourned, if necessary, for the period of time necessary for Buyer’s five (5)
Business Day election period), to either (a) terminate this Agreement and the
Escrow, in which event the Deposit shall be returned to Buyer (less one-half
(1/2) of any escrow and title cancellation fees and charges, which Buyer hereby
agrees to pay) and Seller and Buyer shall have no further obligations and
liabilities under this Agreement (except for the Buyer's Surviving Obligations,
which shall survive any such termination), or (b) proceed with the transaction
contemplated by this Agreement, in which event the representations and
warranties made by Seller in Section 9.1 above shall be qualified upon the
Closing as provided in the written notice to Buyer.  In the event that Seller
does not receive such written notification from Buyer within such five (5)
Business Day period unconditionally stating which election Buyer has decided to
make, then Buyer shall be deemed to have elected to proceed with the transaction
contemplated by this Agreement, with the representations and warranties in
Section 9.1 above modified or qualified as provided in the written notice to
Buyer.  Buyer shall have no right to terminate this Agreement or any recourse
against Seller for any qualification to Seller's representations and warranties
which does not have a material adverse effect on the Property.
 
9.3 Definition of Seller's Knowledge.  For purposes of this Agreement, (a)
whenever the phrase "to Seller's knowledge", "to the knowledge of Seller" or
other references to the knowledge of Seller are used or made, they shall be
deemed to refer to the present actual (as opposed to constructive or imputed)
knowledge of Raymond D. Fisher without any investigation or inquiry whatsoever
by such individual.  Buyer acknowledges that the foregoing individual is named
solely for the purpose of defining and narrowing the scope of Seller's knowledge
and not for the purpose of imposing any liability on or creating any duties
running from such individual to Buyer.  Buyer covenants that Buyer will bring no
action of any kind against either of such individual or any officer, director,
member, partner, shareholder, agent, representative, or advisor of Seller
arising out of any of the representations, warranties and covenants made by
Seller in this Agreement.
 
9.4 Survival Period.  The representations and warranties of Seller set forth in
Section 9.1 above shall survive for six (6) months following the Closing (the
"Expiration Date") and shall automatically expire upon the Expiration Date
unless Buyer commences suit against Seller with respect to any alleged breach
prior to the Expiration Date (and, in the event any such suit is timely
commenced by Buyer against Seller, shall survive thereafter only insofar as the
subject matter of the alleged breach specified in such suit is concerned).  If
suit is not timely commenced by Buyer prior to the Expiration Date, then
Seller's representations and warranties shall thereafter be void and of no force
or effect.
 
 
-25-

--------------------------------------------------------------------------------

 
9.5 Representations and Warranties of Buyer.  Buyer represents and warrants to
Seller that the following matters are true and correct as of the Opening of
Escrow and will also be true and correct as of the Closing:
 
9.5.1 Legal Power.  Buyer has the legal power, right and authority to enter into
this Agreement and the instruments referenced herein, and to consummate the
transaction contemplated hereby.
 
9.5.2 Duly Authorized.  This Agreement is, and all the documents executed by
Buyer which are to be delivered by Buyer to Seller at the Closing will be, duly
authorized, executed, and delivered by Buyer, and is and will be legal, valid,
and binding obligations of Buyer (except as may be limited by applicable
bankruptcy, insolvency, moratorium and other principles relating to or limiting
the right of contracting parties generally).
 
9.5.3 Requisite Action.  All requisite action (corporate, trust, partnership or
otherwise) has been taken by Buyer in connection with entering into this
Agreement and the instruments referenced herein to be executed by Buyer and by
the Closing Date all such necessary action will have been taken to authorize the
consummation of the transaction contemplated hereby.  No further consent of any
shareholder, trustee, partner, member, trustor, beneficiary, creditor, investor,
judicial or administrative body, governmental authority or other party is
required for Buyer to consummate the transaction contemplated by this Agreement.
 
9.5.4 Individuals Authority.  The individual(s) executing this Agreement and the
instruments referenced herein on behalf of Buyer has the legal power, right, and
actual authority to bind Buyer to the terms and conditions hereof and thereof.
 
9.5.5 ERISA Representations.  Buyer is acting on Buyer's own behalf and Buyer is
neither (a) an employee benefit plan as defined in Section 3(3) of ERISA which
is subject to Title 1 of ERISA, nor (b) a plan as defined in Section 4975(e)(1)
of the Internal Revenue Code of 1986, as amended, which is subject to Section
4975 of the Internal Revenue Code of 1986.  Buyer's assets do not constitute
"plan assets" of one or more of such Plans (as defined in Section 9.1.6 above)
within the meaning of Department of Labor Regulation Section 2510.3-101 and
Buyer will not be reconstituted as a Plan or as an entity whose assets
constitute "plan assets" within the meaning of Department of Labor Regulation
2510.3-101.
 
9.5.6 OFAC.  Neither Buyer nor any of its affiliates, nor any of their
respective partners, or to Buyer's knowledge, any of their members, shareholders
or other equity owners, and none of their respective employees, officers,
directors, representatives or agents, is a person or entity with whom U.S.
persons or entities are restricted from doing business under regulations of OFAC
(including those named on OFAC's Specially Designated and Blocked Persons List)
or under any statute executive order (including the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action.
 
10. AS-IS Condition of Property.  Buyer specifically acknowledges, represents
and warrants that prior to Closing, Buyer and Buyer's agents, consultants,
contractors and representatives will have thoroughly inspected the Property and
observed the physical
 
 
-26-

--------------------------------------------------------------------------------

 
characteristics and condition of the Property.  Notwithstanding anything to the
contrary contained in this Agreement, Buyer further acknowledges and agrees that
Buyer is purchasing the Property subject to all applicable laws, rules,
regulations, codes, ordinances and orders.  Buyer further acknowledges and
agrees that except for any representations and warranties (if any) expressly
made by Seller in Section 9.1 of this Agreement or any closing document neither
Seller nor any Seller Party made any representations, warranties or agreements
by or on behalf of Seller of any kind whatsoever, whether oral or written,
express or implied, statutory or otherwise, as to any matters concerning the
Property, the condition of the Property, the size (including rentable or useable
square footage) of the Real Property and/or the Improvements (including any
discrepancies in the actual rentable square footage of the Improvements), the
present use of the Property or the suitability of Buyer's intended use of the
Property.  Buyer hereby acknowledges, agrees and represents that the Property is
to be purchased, conveyed and accepted by Buyer in its present condition, "AS
IS", "WHERE IS" AND WITH ALL FAULTS, and that no patent or latent defect or
deficiency in the condition of the Property whether or not known or discovered,
shall affect the rights of either Seller or Buyer hereunder nor shall the
Purchase Price be reduced as a consequence thereof.  Except as otherwise
expressly provided in Section 9.1.11 above of this Agreement, any and all
information and documents furnished to Buyer by or on behalf of Seller relating
to the Property shall be deemed furnished as a courtesy to Buyer but without any
warranty of any kind from or on behalf of Seller.  Buyer hereby represents and
warrants to Seller that Buyer has (or by the Closing Date, shall have) performed
an independent inspection and investigation of the Property and has also
investigated and has knowledge of operative or proposed governmental laws and
regulations including land use laws and regulations to which the Property may be
subject.  Buyer further represents that, except for any representations (if any)
expressly made by Seller in Section 9.1 of this Agreement or in any closing
document, Buyer shall acquire the Property solely upon the basis of Buyer's
independent inspection and investigation of the Property, including:  (a) the
quality, nature, habitability, merchantability, use, operation, value,
marketability, adequacy or physical condition of the Property or any aspect or
portion thereof, including structural elements, foundation, roof, appurtenances,
access, landscaping, parking facilities, electrical, mechanical, HVAC, plumbing,
sewage, and utility systems, facilities and appliances, soils, geology and
groundwater, or whether the Real Property lies within a special flood hazard
area, an area of potential flooding, a very high fire hazard severity zone, a
wildland fire area, an earthquake fault zone or a seismic hazard zone; (b) the
dimensions or lot size of the Real Property or the square footage of the
Improvements thereon or of any tenant space therein; (c) the development or
income potential, or rights of or relating to, the Real Property or its use,
habitability, merchantability, or fitness, or the suitability, value or adequacy
of such Real Property for any particular purpose; (d) the zoning or other legal
status of the Real Property or any other public or private restrictions on the
use of the Real Property; (e) the compliance of the Real Property or its
operation with any applicable codes, laws, regulations, statutes, ordinances,
covenants, conditions and restrictions of any governmental or regulatory agency
or authority or of any other person or entity (including the Americans With
Disabilities Act); (f) the ability of Buyer to obtain any necessary governmental
approvals, licenses or permits for Buyer's intended use or development of the
Real Property; (g) the presence or absence of Hazardous Materials on, in, under,
above or about the Real Property or any adjoining or neighboring property;
(h) the quality of any labor and materials used in any Improvements; (i) the
condition of title to the Real Property; (j) Contracts or any other agreements
affecting the Real Property or the intentions of any party with respect to the
 
 
-27-

--------------------------------------------------------------------------------

 
negotiation and/or execution of any lease or contract with respect to the Real
Property; (k) Seller's ownership of the Property or any portion thereof; or
(l) the economics of, or the income and expenses, revenue or expense projections
or other financial matters, relating to the operation of the Real
Property.  Without limiting the generality of the foregoing, Buyer expressly
acknowledges and agrees that Buyer is not relying on any representation or
warranty of Seller or any Seller Party, whether implied, presumed or expressly
provided at law or otherwise, arising by virtue of any statute, common law or
other legally binding right or remedy in favor of Buyer, except as may be
expressly provided in Section 9.1 of this Agreement or in any closing
document.  Buyer further acknowledges and agrees that Seller is not under any
duty to make any inquiry regarding any matter that may or may not be known to
Seller or any other Seller Party.
 
SELLER'S INITIALS:                                                BUYER'S
INITIALS:                                                
 
11. Limited Liability.  Buyer on Buyer's own behalf and on behalf of Buyer's
agents, members, partners, shareholders, employees, representatives, related and
affiliated entities, successors and assigns (collectively, the "Buyer Parties")
hereby agrees that in no event or circumstance shall any of the shareholder(s)
of Seller or any of their members, managers, partners, employees,
representatives, officers, directors or agents, or any of their affiliated or
related entities, have any personal liability under this Agreement, or to any of
Buyer's lenders or other creditors, or to any other party in connection with the
Property.  Notwithstanding anything to the contrary contained in this Agreement,
if the Closing is consummated, neither Buyer nor Seller shall have any liability
to the other following the Closing with respect to any breaches of
representations, warranties or covenants under this Agreement (other than the
covenants and obligations contained in Section 6.6 and Section 6.9 hereof)
unless and until the aggregate amount of the actual general and compensatory
damages suffered by Buyer or Seller, as the case may be, by reason of any such
breach of representations, warranties or covenants by the other exceeds the sum
of Ten Thousand Dollars ($10,000); but then in such event, the damages that the
non-defaulting party may collect shall begin with and include the first dollar
of such loss.  Seller's total liability with respect to a breach of any of
Seller's representations, warranties or other obligations contained in this
Agreement or in any document or instrument executed and delivered by Seller at
the Closing (including any indemnity obligations of Seller in this Agreement or
in any such document or instrument) is unlimited in the aggregate.  The
provisions of this Section 11 shall survive the Closing and the recordation of
the Grant Deed, and shall not be deemed merged into the Grant Deed or other
documents or instruments delivered at the Closing.
 
12. Release.  Buyer on Buyer's own behalf and on behalf of each of the Buyer
Parties hereby agrees that each of Seller, Seller's shareholder(s), and their
partners, members, managers, trustees, beneficiaries, directors, officers,
employees, representatives, property managers, asset managers, agents,
attorneys, affiliated and related entities, heirs, successors and assigns
(collectively, the "Released Parties") shall be, and are hereby, fully and
forever released from any and all liabilities, losses, claims (including third
party claims), demands, damages (of any nature whatsoever), causes of action,
costs, penalties, fines, judgments, attorneys' fees, consultants' fees and costs
and experts' fees,  whether direct or indirect, known or unknown, foreseen or
unforeseen (collectively, "Claims") that may arise on account of or in any way
be connected with the Property including the physical, environmental and
structural condition of the Property or any law or regulation applicable
thereto, including any Claim or matter (regardless of
 
 
-28-

--------------------------------------------------------------------------------

 
when it first appeared) relating to or arising from (a) the presence of any
environmental problems, or the use, presence, storage, release, discharge or
migration of Hazardous Materials on, in, under or around the Property,
regardless of when such Hazardous Materials were first introduced in, on or
about the Property, (b) any patent or latent defects or deficiencies with
respect to the Property, (c) any and all matters related to the Property or any
portion thereof, including the condition and/or operation of the Property and
each part thereof, and (d) the presence, release and/or remediation of asbestos
and asbestos containing materials in, on or about the Property, regardless of
when such asbestos or asbestos containing materials were first introduced in, on
or about the Property.  Buyer hereby waives and agrees not to commence any
action, legal proceeding, cause of action or suits in law or equity, of whatever
kind or nature, including any private right of action under the federal
superfund laws, 42 U.S.C. Sections 9601 et seq. (as such laws and statutes may
be amended, supplemented or replaced from time to time), directly or indirectly,
against the Released Parties in connection with Claims described above.  Buyer
elects to and does assume all risk for such Claims against the Released Parties
which may be brought by Buyer or Buyer Parties heretofore and hereafter arising,
whether now known or unknown by Buyer.  In this connection and to the greatest
extent permitted by law, Buyer hereby agrees, represents and warrants that Buyer
realizes and acknowledges that factual matters now unknown to Buyer may have
given or may hereafter give rise to Claims which are presently unknown,
unanticipated and unsuspected, and Buyer further agrees, represents and warrants
that the waivers and releases herein have been negotiated and agreed upon in
light of that realization and that Buyer nevertheless hereby intends to release
Seller from any such unknown Claims which might in any way be included as a
material portion of the consideration given to Seller by Buyer in exchange for
Seller's performance hereunder.  Without limiting the foregoing, if Buyer has
knowledge of (i) a default in any of the covenants, agreements or obligations to
be performed by Seller under this Agreement and/or (ii) any breach or inaccuracy
in any representation of Seller made in this Agreement, and Buyer nonetheless
elects to proceed to Closing, then, upon the consummation of the Closing, Buyer
shall be conclusively deemed to have waived any such default and/or breach or
inaccuracy and shall have no Claim against Seller or hereunder with respect
thereto.  Notwithstanding anything to the contrary herein, Seller shall not have
any liability whatsoever to Buyer with respect to any matter disclosed to or
discovered by Buyer or the Buyer Parties prior to the Closing Date.
 
Without limiting the generality of the foregoing, Buyer hereby expressly waives,
releases and relinquishes any and all claims, causes of action, rights and
remedies Buyer may now or hereafter have against the Released Parties, whether
known or unknown, under any Environmental Law(s), or common law, in equity or
otherwise, with respect to (1) any past, present or future presence or existence
of Hazardous Materials on, under or about the Property (including in the
groundwater underlying the Property) or (2) any past, present or future
violations of any Environmental Laws.  For the purposes of this Agreement, the
term "Environmental Laws" means any and all federal, state and local statutes,
ordinances, orders, rules, regulations, guidance documents, judgments,
governmental authorizations, or any other requirements of governmental
authorities, as may presently exist or as may be amended or supplemented, or
hereafter enacted or promulgated, relating to the presence, release, generation,
use, handling, treatment, storage, transportation or disposal of Hazardous
Materials, or the protection of the environment or human, plant or animal
health, including the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986 (42 U.S.C.A. § 9601 et seq.), the
 
 
-29-

--------------------------------------------------------------------------------

 
Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.),
the Oil Pollution Act (33 U.S.C. § 2701 et seq.), and the Emergency Planning and
Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq.).  As used
herein, the term "Hazardous Material(s)" includes any hazardous or toxic
material, substance, irritant, chemical or waste, which is (A) defined,
classified, designated, listed or otherwise considered under any Environmental
Law as a "hazardous waste," "hazardous substance," "hazardous material,"
"extremely hazardous waste," "acutely hazardous waste," "radioactive waste,"
"biohazardous waste," "pollutant," "toxic pollutant," "contaminant," "restricted
hazardous waste," "infectious waste," "toxic substance," or any other term or
expression intended to define, list, regulate or classify substances by reason
of properties harmful to health, safety or the indoor or outdoor environment,
(B) toxic, ignitable, corrosive, reactive, explosive, flammable, infectious,
radioactive, carcinogenic or mutagenic, and which is or becomes regulated by any
local, state or federal governmental authority, (C) asbestos and asbestos
containing materials, (D) an oil, petroleum, petroleum based product or
petroleum additive, derived substance or breakdown product, (E) urea
formaldehyde foam insulation, (F) polychlorinated biphenyls (PCBs), (G) freon
and other chlorofluorocarbons, (H) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources, (I) lead-based paint and (J) mold,
rot, fungi and bacterial matter.
 
Notwithstanding anything in this Section 12 to the contrary, the releases
contained in this Section 12 are not intended to and do not include (I) any
claims arising from a breach of Seller’s express representations or warranties
in Section 9.1 above (subject to the limitations, disclaimers and other
provisions of this Agreement), or (II) any obligation or other covenant of
Seller under this Agreement which by its express terms survives the Closing.
 
Seller has given Buyer material concessions regarding this transaction in
exchange for Buyer agreeing to the provisions of this Section 12.  Seller and
Buyer have each initialed this Section 12 to further indicate their awareness
and acceptance of each and every provision hereof.  The provisions of this
Section 12 shall survive the Closing and shall not be deemed merged into the
Grant Deed or any other document or instrument delivered at the Closing.
 
SELLER'S INITIALS:                                                BUYER'S
INITIALS:                                                
 
13. Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered by
U.S. mail, registered or certified, return receipt requested, postage prepaid,
or by overnight delivery service showing receipt of delivery, or by personal
delivery, or by facsimile transmission or other electronic signature (it being
agreed that facsimile transmission or other electronic signature shall have the
same force and effect as an original signature).  Such notices shall be sent to
the parties at the following addresses, or such other address as may otherwise
be indicated by any such party in writing.
 
 
-30-

--------------------------------------------------------------------------------

 


 
If to Seller:
Dakota Bank Building Limited Partnership

Attn: Raymond D. Fisher
316 Oak Street
Glen Ellyn, IL  60137
Phone:  (630) 469-0881
Fax:  (630) 469-0301


With a copy to:                                Howard Gilbert
3315 Algonquin Road
Suite 202
Rolling Meadows Illinois 60008
Phone: (847) 253-6200
Fax: (847) 589-1661


 
With a copy to:
Mindy Wolin Sherman, Esq.

Perkins Coie LLP
131 S. Dearborn, Suite 1700
Chicago, IL  60603
Fax:  (312) 324-9614
 
 
If to Buyer:
NetREIT Inc.,

 
 
1282 Pacific Oaks Place

 
 
Escondido CA 92029

 
 
Attention:  Asset manager

 
 
Phone number:  (760) 471-8536

 
 
Facsimile:  (760) 471-0399

Email: gkatz@ netreit.com
 
 
with a copy to:
NetREIT Inc.,

 
 
1282 Pacific Oaks Place

 
 
Escondido CA 92029

 
 
Attention:  General Counsel

 
 
Phone number:  (760) 471-8536

 
 
Facsimile:  (760) 471-0399

 
Email: krichman@netreit.com



If to Escrow Holder                              Chicago Title Company
701 “B” Street, Suite 760
San Diego, CA 92101
Attention:  Janine Hudson
Escrow No. 930018653-U60
Phone number:  (619) 230-6366
Facsimile:  (866) 589-1942


If to Title Company                              Fidelity National Title Group
222 South Ninth Street, Suite 3060
Minneapolis, MN 55402
Attention:  Nicole Shubert
 
 
-31-

--------------------------------------------------------------------------------

 
Order No. 81003167
Phone number:  (612) 573-7272
Facsimile:  (612) 337-0331
 
Email: nicole.shubert@ctt.com

 
Notices as aforesaid shall be effective upon the earlier of actual receipt, or
twenty-four (24) hours after deposit with the messenger or delivery service, or
the next Business Day after delivery to an overnight delivery service, or within
three (3) days after the deposit in the U.S. mail, or upon confirmation of
transmission by facsimile, or when receipt is refused.
 
14. Entire Agreement; Participation in Drafting.  This Agreement constitutes the
entire understanding of the parties and all prior agreements, representations,
and understandings between the parties, whether oral or written, are deemed null
and void, all of the foregoing having been merged into this Agreement.  The
parties acknowledge that each party and/or such party's counsel have reviewed
and revised this Agreement and that no rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall be employed
in the interpretation or enforcement of this Agreement or any amendments or
exhibits to this Agreement or any document executed and delivered by either
party in connection with this Agreement.  If Buyer and/or Seller are comprised
of more than one party, then each such party shall be jointly and severally
liable for the obligations of Buyer or Seller, as applicable, hereunder.
 
15. Agreement Binding on Parties.
 
15.1 Successors and Assigns.  Subject to Section 15.2 and Section 15.3 below,
this Agreement, and the terms, covenants, and conditions contained herein, shall
inure to the benefit of and be binding upon the heirs, personal representatives,
successors, and assigns of each of the parties hereto.
 
15.2 Assignment by Buyer.  Buyer may assign Buyer's rights under this Agreement
without Seller's consent only so long as all of the following conditions are
satisfied:  (a) the assignee of Buyer must be an entity which is directly or
indirectly owned and controlled by the same entity which directly or indirectly
owns and controls Buyer; (b) the Deposit must have been delivered to Escrow
Holder and disbursed to Seller; (c) the Due Diligence Deadline shall have
occurred and Buyer shall have delivered an Approval Notice to proceed with the
acquisition of the Property; (d) Buyer shall remain primarily liable for the
performance of Buyer's obligations under this Agreement; (e) the assignee must
expressly assume in writing all of Buyer's obligations under this Agreement, and
Buyer shall deliver to Seller a copy of the fully executed written assignment
and assumption agreement between Buyer and such assignee at or before the
Closing; and (f) the Assignee must expressly reaffirm in writing for Seller's
benefit the disclaimer, "as is", limited liability and release and other
provisions in Section 10, Section 11 and Section 12 of this Agreement.  Any
assignment of Buyer's rights under this Agreement without the prior written
consent of Seller which does not satisfy the requirements in the foregoing
clauses (a) through (f) of this Section 15.2 shall be void.
 
15.3 Assignment by Seller.  Seller may assign Seller's rights under this
Agreement without Buyer's consent only so long as all of the following
conditions are satisfied: 
 
 
-32-

--------------------------------------------------------------------------------

 
 (a) the assignee of Seller must be an entity which is directly owned and
controlled by Seller; (b) Seller shall remain primarily liable for the
performance of Seller's obligations under this Agreement; and (c) the assignee
must expressly assume in writing all of Seller's obligations under this
Agreement and Seller shall deliver to Buyer a copy of the fully executed written
assignment and assumption agreement between Seller and such assignee at or
before the Closing.  Any assignment of Seller's rights under this Agreement
without the prior written consent of Buyer which does not satisfy the
requirements in the foregoing clauses (a) through (c) of this Section 15.3 shall
be void.
 
16. Severability.  If for any reason, any provision of this Agreement shall be
held to be unenforceable, it shall not affect the validity or enforceability of
any other provision of this Agreement and to the extent any provision of this
Agreement is not determined to be unenforceable, such provision, or portion
thereof, shall be, and remain, in full force and effect.
 
17. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of North Dakota.
 
18. Modifications.  Any and all exhibits attached hereto shall be deemed a part
hereof.  This Agreement, including exhibits, if any, expresses the entire
agreement of the parties and supersedes any and all previous agreements between
the parties with regard to the Property.  There are no other understandings,
oral or written, which in any way alter or enlarge its terms, and there are no
warranties or representations of any nature whatsoever, either expressed or
implied, except as may expressly be set forth herein.  Any and all future
modifications of this Agreement will be effective only if it is in writing and
signed by the parties hereto.  The terms and conditions of such future
modifications of this Agreement shall supersede and replace any inconsistent
provisions in this Agreement.
 
19. Confidentiality.  Buyer agrees that, (a) except as otherwise provided or
required by valid law, (b) except to the extent Buyer considers such documents
or information reasonably necessary to prosecute and/or defend any claim made
with respect to the Property or this Agreement, and (c) except to the extent
reasonably necessary to deliver such documents or information to Buyer's
lenders, employees, investors, officers, directors, members, partners,
paralegals, attorneys and/or consultants in connection with Buyer's evaluation
of this transaction, (i) Buyer and all Buyer Parties shall use commercially
reasonable efforts to keep the contents of any materials, reports, documents,
data, test results, and other information related to the transaction
contemplated hereby, including the Due Diligence Materials and all information
regarding Buyer's acquisition of the Property strictly confidential, (ii) Buyer
and all Buyer Parties shall keep and maintain the contents of this Agreement,
including the amount of consideration being paid by Buyer for the Property,
strictly confidential, and (iii) Buyer and all Buyer Parties shall refrain from
generating or participating in any publicity or press release regarding this
transaction without the prior written consent of Seller.  Seller agrees that,
(a) except as otherwise provided or required by valid law, (b) except to the
extent Seller considers such information reasonably necessary to prosecute
and/or defend any claim made with respect to the Property or this Agreement, and
(c) except to the extent reasonably necessary to deliver such information to
Seller's employees, paralegals, attorneys and/or consultants in connection with
this transaction, Seller and Seller's shareholders, employees and affiliated
entities shall (i) use commercially reasonable efforts to keep and maintain the
contents of this
 
 
-33-

--------------------------------------------------------------------------------

 
Agreement, including the amount of consideration being paid by Buyer for the
Property, strictly confidential, and (ii) refrain from generating or
participating in any publicity or press release regarding this transaction
without the prior written consent of Buyer.  The provisions of this Section 19
shall survive any termination of this Agreement but shall not survive the
Closing except for Buyer's covenants in clauses (ii) and (iii) hereof, which
covenants shall survive the Closing and shall not be deemed merged into the
Grant Deed or any other document or instrument delivered at Closing.
 
20. Dispute Costs.  In the event any dispute between the parties with respect to
this Agreement results in litigation or other proceeding, the prevailing party
shall be reimbursed by the party not prevailing in such proceeding for all
reasonable costs and expenses, including reasonable attorneys' and experts' fees
and costs incurred by the prevailing party in connection with such litigation or
other proceeding and any appeal thereof.  Such costs, expenses and fees shall be
included in and made a part of the judgment recovered by the prevailing party,
if any.  The provisions of this Section 20 shall survive any termination of this
Agreement or the Closing and shall not be deemed merged into the Grant Deed or
any other document or instrument delivered at Closing.
 
21. Time of the Essence; Business Days.  Time is of the essence in the
performance of each of the parties' respective obligations contained in this
Agreement.  Unless the context otherwise requires, all periods terminating on a
given day, period of days, or date shall terminate at 5:00 p.m. (Pacific Time)
on such date or dates.  References to "days" shall refer to calendar days except
if such references are to "Business Days" which shall refer to days which are
not a Saturday, Sunday or a legal holiday under the laws of the State of
California.  Notwithstanding the foregoing, if any period terminates on a
Saturday, Sunday or legal holiday, under the laws of the State of California,
the termination of such period shall be on the next succeeding business
day.  The time in which any act provided under this Agreement is to be done,
shall be computed by excluding the first day and including the last day, unless
the last day is a Saturday, Sunday or legal holiday under the laws of the State
of California, and then it is also so excluded.
 
22. Required Actions of Buyer and Seller.  Buyer and Seller agree to execute
such instruments and documents and to diligently undertake such actions as may
be required by Title Company in order to consummate the purchase and sale herein
contemplated.
 
23. No Recordation.  Neither this Agreement nor a memorandum thereof may be
recorded.
 
24. Drafts not an Offer to Enter into a Legally Binding Contract.  The parties
hereto agree that the submission of a draft of this Agreement by one party to
another is not intended by either party to be an offer to enter into a legally
binding contract with respect to the purchase and sale of the Property.  The
parties shall be legally bound with respect to the purchase and sale of the
Property pursuant to the terms of this Agreement only if and when Seller and
Buyer have fully executed and delivered (or caused the delivery) to each other a
counterpart of this Agreement with all exhibits attached hereto.
 
25. Multiple Counterparts.  This Agreement may be executed in multiple
counterparts (each of which is to be deemed original for all purposes).  The
signature page of any counterpart
 
 
-34-

--------------------------------------------------------------------------------

 
may be detached therefrom without impairing the legal effect of the signature(s)
thereon so long as such signature page is attached to any other counterpart of
this Agreement identical thereto except having additional signature pages
executed by the other parties to this Agreement attached thereto.
 
26. Electronic Signatures.  Seller and Buyer each (a) has agreed to permit the
use from time to time, where appropriate, of telecopy or other electronic
signatures in order to expedite the transaction contemplated by this Agreement,
(b) intends to be bound by its respective telecopy or other electronic
signature, (c) is aware that the other will rely on the telecopied or other
electronically transmitted signature, and (d) acknowledges such reliance and
waives any defenses to the enforcement of this Agreement and the documents
affecting the transaction contemplated by this Agreement based on the fact that
a signature was sent by telecopy or electronic transmission only.
 
27. Limitations on Benefits.  It is the explicit intention of Buyer and Seller
that, except for the Released Parties referred to above in this Agreement, no
person or entity other than Buyer and Seller and their permitted successors and
assigns is or shall be entitled to bring any action to enforce any provision of
this Agreement against either of the parties hereto, and the covenants,
undertakings and agreements set forth in this Agreement shall be solely for the
benefit of, and shall be enforceable only by, Buyer and Seller or their
respective successors and assigns as permitted hereunder.  Nothing contained in
this Agreement shall under any circumstances whatsoever be deemed or construed,
or be interpreted, as making any third party (including the Broker or Buyer's
Lender) a beneficiary of any term or provision of this Agreement or any
instrument or document delivered pursuant hereto, and Buyer and Seller expressly
reject any such intent, construction or interpretation of this Agreement.
 
28. Interpretation.  For purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires:  (a) all exhibits
attached hereto are incorporated herein by reference; (b) the section and
subsection headings contained in this Agreement are for convenience only and in
no way enlarge or limit the scope or meaning of the various sections or
subsections hereof; (c) all dollar amounts are expressed in United States
currency; (d) all defined terms in this Agreement include the plural as well as
the singular, and the use of any gender herein shall be deemed to include the
other genders; (e) references herein to "Sections," subsections, paragraphs and
other subdivisions without reference to a document are to designated Sections,
subsections, paragraphs and other subdivisions of this Agreement; (f) a
reference to a subsection without further reference to a Section is a reference
to such subsection as contained in the same Section in which the reference
appears, and this rule shall also apply to paragraphs and other subdivisions;
(g) the words "hereof," "herein," "thereof," "hereunder" and other words of
similar import refer to this Agreement as a whole and not to any particular
provision; (h) the word "including" or "includes" means "including, but not
limited to" or "includes without limitation"; (i) the words "approval,"
"consent" and "notice" shall be deemed to be preceded by the word "written";
(j) any reference to this Agreement or any Exhibits hereto and any other
instruments, documents and agreements shall include this Agreement, Exhibits and
other instruments, documents and agreements as originally executed or existing
and as the same may from time to time be supplemented, modified or amended; and
(k) unless otherwise specifically provided, all references in this Agreement to
a number of days shall mean calendar days rather than Business Days.
 
 
-35-

--------------------------------------------------------------------------------

 
29. Exhibits.  Exhibit A through Exhibit L are incorporated herein by reference.
 
30. No Partnership/Fiduciary Relationship.  The parties acknowledge and agree
that the relationship created by this Agreement between Seller, on the one hand,
and Buyer, on the other hand, is one of contract only, and that no partnership,
joint venture or other fiduciary or quasi-fiduciary relationship is intended or
in any way created hereby between Seller and Buyer.
 
31. Tax-Free Exchange.  The parties hereby acknowledge that either party hereto
may desire to consummate this transaction as a tax deferred exchange or a
reverse tax deferred exchange (the "Exchange") for other real property and
improvements of like kind (the "Exchange Property") under Internal Revenue Code
Section 1031 and the regulations promulgated thereunder.  The parties agree to
cooperate with each other to accomplish such Exchange, including the execution
of documents therefor, provided each and every one of the following terms and
conditions are satisfied:  (a) either party shall notify the other not less than
ten (10) Business Days prior to the Closing Date that such party has arranged
such an Exchange and as soon as reasonably possible thereafter but in all events
prior to the Closing Date, Seller and Buyer, and such other parties as may be
necessary to effect the Exchange, shall have executed any and all documents (the
"Exchange Documents") satisfactory to the parties and their respective legal
counsel which are necessary to effect the Exchange; (b) neither party shall not
be required to execute any Exchange Documents in connection with the Exchange
unless and until both parties have expressly notified each other in writing that
each specific Exchange Document has been approved; (c) except for costs incurred
by the applicable party in connection with the Exchange, neither party shall be
obligated to pay any facilitator, intermediary or escrow costs, brokerage
commissions, title charges, survey costs, recording costs or other charges
incurred by the other party with respect to the Exchange Property and/or the
Exchange; (d) in no way shall the Closing be contingent or otherwise subject to
the consummation of the Exchange for the Exchange Property, and the Closing
shall occur on the Closing Date in accordance with the terms of this Agreement
despite any failure or delay, for any reason, of any party hereto and any other
parties to the Exchange to effect the same; (e) if, for any reason (including a
breach or default by Seller under this Agreement), the Closing hereunder does
not occur, Seller shall have no responsibility or liability to any third party
involved in the Exchange transaction; (f) Buyer shall use a third party
facilitator or intermediary to sell the Exchange Property so that Seller shall
have no obligations in connection with the sale of the Exchange Property to the
third party involved in the Exchange or in connection with any agreement or
document with respect thereto; (g) Seller will not be required to make any
representations or warranties nor assume any obligations, including any debt
secured by the Exchange Property or otherwise, nor spend any sum or incur any
personal liability whatsoever in connection with the Exchange transaction
contemplated hereby, nor shall the cash which Buyer is required to pay hereunder
to obtain the Property be subject to liquidated damages or forfeiture or be
increased with respect to such Exchange; (h) both parties hereto indemnify and
agree to hold the other party harmless from and against any and all causes,
claims, demand, liabilities, costs and expenses, including reasonable attorneys'
fees, as a result of or in connection with the Exchange Property and any such
Exchange; and (i) by consummating the Exchange, neither party shall have its
rights under this Agreement affected or diminished in any manner or be
responsible for compliance with or be deemed to have warranted to the other
party that the Exchange in fact complies with Section 1031 of the Internal
Revenue Code.  The provisions of this Section 31 shall survive
 
 
-36-

--------------------------------------------------------------------------------

 
any termination of this Agreement and shall survive the Closing and shall not
merge into the Grant Deed or any other document or instrument delivered at
Closing.
 
 [END OF TEXT; SIGNATURES FOLLOW ON IMMEDIATELY SUCCEEDING PAGES]

 
--
 



 
-37-

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF the parties have executed this Agreement as of the Agreement
Date first written above.
 
BUYER:


NetREIT Inc.
a Maryland corporation
 
By: /s/ Kenneth Elsberry
 
Print Name: Kenneth Elsberry
 
Title: Chief Financial Officer
 
 

 
SELLER:
   
DAKOTA BANK BUILDING LIMITED PARTNERSHIP,
 
an Illinois limited partnership,
   
by its General Partners:
         
Lisle, L.L.C.
Oak Street, L.L.C.
           
By:
Aubrey J. Greenberg Trust dated
   
November 21, 2002, Sole Member
   
and Manager
     
 /s/ Raymond D. Fisher
By:
 /s/ Judith O. Greenberg
Raymond D. Fisher, Manager
 
Judith O. Greenberg, not
   
individually, but as Trustee
       
By:
 /s/ Howard E. Gilbert
   
Howard E. Gilbert, not  individually,
   
but as Trustee
       
By:
 /s/ Jo Ann Beck
   
Jo Ann Beck, not  individually, but as Trustee
 

 
 
 
 
SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS]


 
-38-

--------------------------------------------------------------------------------

 
 
 
 
 
ACCEPTANCE BY ESCROW HOLDER
 
CHICAGO TITLE COMPANY hereby acknowledges that it has received originally
executed counterparts or a fully executed original of the foregoing Purchase and
Sale Agreement and Joint Escrow Instructions and agrees to act as Escrow Holder
thereunder and to be bound by and perform the terms thereof as such terms apply
to Escrow Holder.




 


Dated:  January ___, 2011
 
CHICAGO TITLE COMPANY
         
By:
       
Printed Name:
     
Its Authorized Agent

 


 
-39-

--------------------------------------------------------------------------------

 
EXHIBIT A
 
 
LEGAL DESCRIPTION OF THE REAL PROPERTY
 


 
THE REAL PROPERTY REFERRED TO HEREIN IS SITUATED IN THE COUNTY OF CASS, STATE OF
NORTH DAKOTA, AND IS DESCRIBED AS FOLLOWS:
 
Lots 1 through 7; Lots 8 through 12, except the South 116’ thereof; Lots 13, 14,
20, 21, and 22; vacated alley adjacent to Lots 1 through 13 and Lot 22; all in
Block 1, of Keeney and Devitt’s Addition to the City of Fargo, situate in the
County of Cass and the State of North Dakota.

 
EXHIBIT A
--
[0:00 AM] DRAFT
 
 



 
-1-

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF GRANT DEED
 
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL
THIS GRANT DEED AND ALL
TAX STATEMENTS TO:
 








(Above Space for Recorder's Use Only)
 
GRANT DEED
 
 
Documentary Transfer Tax not shown
pursuant to Section 11932 of the Revenue
and Taxation Code, as amended.
 
FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, Dakota Bank
Building Limited Partnership, an Illinois limited partnership ("Grantor"),
hereby GRANTS to NetREIT Inc., a Maryland corporation, the following described
real property (the "Property") located in the City of Fargo, County of Cass,
State of North Dakota:
 
Lots 1 through 7; Lots 8 through 12, except the South 116’ thereof; Lots 13, 14,
20, 21, and 22; vacated alley adjacent to Lots 1 through 13 and Lot 22; all in
Block 1, of Keeney and Devitt’s Addition to the City of Fargo, situate in the
County of Cass and the State of North Dakota.
 
SUBJECT TO:
 
1.           Real property taxes and assessments, not delinquent.
 
2.           All other covenants, conditions, restrictions, reservations,
rights, rights of way, easements, encumbrances, liens and title matters of
record or that would be disclosed by a survey or inspection of the Property as
of the date hereof.
 
[signature page follows]

 
EXHIBIT B
[0:00 AM] DRAFT
 
 



 
-1-

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, Grantor has caused this Grant Deed to be executed as of the
___ day of _____________, 2011.
 
 

 
GRANTOR:
   
DAKOTA BANK BUILDING LIMITED PARTNERSHIP,
 
an Illinois limited partnership,
   
by its General Partners:
         
Lisle, L.L.C.
Oak Street, L.L.C.
           
By:
Aubrey J. Greenberg Trust dated
   
November 21, 2002, Sole Member
   
and Manager
     
 /s/ Raymond D. Fisher
By:
 /s/ Judith O. Greenberg
Raymond D. Fisher, Manager
 
Judith O. Greenberg, not
   
individually, but as Trustee
       
By:
 /s/ Howard E. Gilbert
   
Howard E. Gilbert, not  individually,
   
but as Trustee
       
By:
 /s/ Jo Ann Beck
   
Jo Ann Beck, not  individually, but as Trustee
 


STATE OF                                            )
)  ss.
COUNTY OF                                                      )
 
On ________________________, before me, ________________________, a Notary
Public in and for said state, personally appeared _______________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.
 
WITNESS my hand and official seal.
 
__________________________________________
 
Notary Public in and for said State


 
EXHIBIT B
 
 



 
-2-

--------------------------------------------------------------------------------

 

 
STATEMENT OF TAX DUE AND REQUEST THAT TAX DECLARATION
NOT BE MADE A PART OF THE PERMANENT RECORD
IN THE OFFICE OF THE COUNTY RECORDER
(PURSUANT TO SECTION 11932 REVENUE AND TAXATION CODE)
 
TO:           Recorder
County of Cass
 
Request is hereby made in accordance with the provisions of the Documentary
Transfer Tax Act that the amount of the tax due not be shown on the original
document which names:
 
Grantor:                      Dakota Bank Building Limited Partnership, an
Illinois limited partnership
 
Grantee:                      NetREIT Inc., a Maryland corporation
 
The property described in the accompanying document is located in the City of
Fargo, County of Cass, State of North Dakota.
 
The amount of tax due on the accompanying document is $___________.
 
      X                      Computed on full value of property conveyed.
 

 
Computed on full value, less liens and encumbrances remaining at the time of
sale.

 
 
[signature page follows]


 
EXHIBIT B
[0:00 AM] DRAFT
 
 



 
-3-

--------------------------------------------------------------------------------

 


 
GRANTOR:
   
DAKOTA BANK BUILDING LIMITED PARTNERSHIP,
 
an Illinois limited partnership,
   
by its General Partners:
         
Lisle, L.L.C.
Oak Street, L.L.C.
           
By:
Aubrey J. Greenberg Trust dated
   
November 21, 2002, Sole Member
   
and Manager
     
 /s/ Raymond D. Fisher
By:
 /s/ Judith O. Greenberg
Raymond D. Fisher, Manager
 
Judith O. Greenberg, not
   
individually, but as Trustee
       
By:
 /s/ Howard E. Gilbert
   
Howard E. Gilbert, not  individually,
   
but as Trustee
       
By:
 /s/ Jo Ann Beck
   
Jo Ann Beck, not  individually, but as Trustee
 


Note:
After the permanent record is made, this form will be affixed to the conveying
document and returned with it.

 



 
EXHIBIT B
 
 



 
-4-

--------------------------------------------------------------------------------

 

EXHIBIT C
 
 
FORM OF GENERAL ASSIGNMENT
 
ASSIGNMENT AND ASSUMPTION OF
 
CONTRACTS AND OTHER INTANGIBLE PROPERTY
 
THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND OTHER INTANGIBLE PROPERTY (this
"General Assignment") is made and entered into as of the ___ day of
____________, 2011 by and between Dakota Bank Building Limited Partnership, an
Illinois limited partnership ("Assignor") and NetREIT Inc., a Maryland
corporation ("Assignee").
 
R E C I T A L S :
 
A.           Assignor and Assignee entered into that certain Purchase and Sale
Agreement and Joint Escrow Instructions dated January ___, 2011 ("Agreement")
with respect to the sale and purchase of the "Property" described therein.
 
B.           Assignor desires to assign, transfer and convey to Assignee all of
Assignor's right, title and interest in and to (i) those contracts and other
agreements relating to the Property listed on Schedule 1 hereto (the
"Contracts"), and (ii) the intangible personal property owned by Seller which is
assignable and relates exclusively to the Property, including, without
limitation, any warranties, guaranties, service contracts, plans and
specifications, transferable licenses and permits, and entitlements and
appurtenances (collectively, the "Intangible Property"), and Assignee desires to
accept such assignment, transfer and conveyance of the Contracts and the
Intangible Property and to assume and perform all of Assignor's covenants and
obligations in and under the Contracts and the Intangible Property.
 
NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:
 
1. Effective Date.  The "Effective Date" of this General Assignment shall be the
Closing (as defined in the Agreement) of the sale and purchase of the Property.
 
2. Assignment.  Assignor hereby assigns, transfers and conveys to Assignee all
of Assignor's right, title and interest in and to the Contracts and the
Intangible Property from and after the Effective Date.
 
3. Assumption and Acceptance.  Assignee hereby accepts the above assignment and
transfer and expressly assumes and covenants to keep, perform, fulfill and
discharge all of the terms, covenants, conditions and obligations required to be
kept, performed, fulfilled and discharged by Assignor under the Contracts and
the Intangible Property from and after the Effective Date.
 
EXHIBIT C
6

-1-

--------------------------------------------------------------------------------

 
4. No Warranties as to Construction Warranties, Personal Property or Intangible
Property.  Assignee does hereby acknowledge that (a) Assignor is assigning,
transferring and conveying any warranties to Assignee on a non-exclusive basis
(with Assignor retaining the non-exclusive right to enforce such warranties),
(b) Assignor is assigning, transferring and conveying the Contracts and the
Intangible Property to Assignee without any warranty of any kind or nature, and
(c) such assignment, transfer and conveyance by Assignor are subject to any
limitations and restrictions which the terms of any of the Contracts or the
Intangible Property impose on Assignor's right or ability to transfer the
same.  This Assignment shall not be construed as a representation or warranty by
Assignor as to the assignability, transferability or enforceability of any or
all of the Contracts or the Intangible Property, and Assignor shall have no
liability to Assignee in the event that any or all of the Contracts and the
Intangible Property (a) are not assignable or transferable to Assignee or
(b) are cancelled or terminated by reason of this Assignment or any acts of
Assignee.
 
5. Dispute Costs.  In the event of any dispute between Assignor and Assignee
arising out of the obligations of the parties under this General Assignment or
concerning the meaning or interpretation of any provision contained herein, the
non-prevailing party shall pay the prevailing party's costs and expenses of such
dispute, including without limitation, reasonable attorneys' fees and
costs.  Any such attorneys' fees and other expenses incurred by either party in
enforcing a judgment in its favor under this Assignment shall be recoverable
separately from and in addition to any other amount included in such judgment,
and such attorneys' fees obligation is intended to be severable from the other
provisions of this Assignment and to survive and not be merged into any such
judgment.
 
6. Counterparts.  This Assignment may be executed in counterparts, each of which
shall be deemed an original, and all of which shall taken together be deemed one
document.
 
7. Limited Liability.  This Assignment is made without any express or implied
representation or warranty of any kind or nature other than those
representations and warranties expressly made by Assignor in Section 9.1 of the
Agreement, which representations and warranties by Assignor shall survive only
for the period provided in, and are subject to all of the limitations set forth
in, the Agreement.  Assignee hereby agrees that in no event or circumstance
shall any of the members, partners, employees, representatives, officers,
shareholders, directors, advisors or agents of Assignor have any personal
liability under this Assignment.
 
[END OF TEXT; SIGNATURES FOLLOW IMMEDIATELY ON NEXT PAGE]

EXHIBIT C
 
 
 
 



 
-2-

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment as
of the day and year first above written.
 
ASSIGNEE:


NetREIT Inc.
a Maryland corporation
 
By: _____________________                                          
Print Name:_______________                                                 
Title:____________________                            
 

 
ASSIGNOR
   
DAKOTA BANK BUILDING LIMITED PARTNERSHIP,
 
an Illinois limited partnership,
   
by its General Partners:
         
Lisle, L.L.C.
Oak Street, L.L.C.
           
By:
Aubrey J. Greenberg Trust dated
   
November 21, 2002, Sole Member
   
and Manager
     
 /s/ Raymond D. Fisher
By:
 /s/ Judith O. Greenberg
Raymond D. Fisher, Manager
 
Judith O. Greenberg, not
   
individually, but as Trustee
       
By:
 /s/ Howard E. Gilbert
   
Howard E. Gilbert, not  individually,
   
but as Trustee
       
By:
 /s/ Jo Ann Beck
   
Jo Ann Beck, not  individually, but as Trustee
 


 
[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND OTHER INTANGIBLE
PROPERTY]
 



EXHIBIT C
 
 
 
 
 



 
-3-

--------------------------------------------------------------------------------

 

 
SCHEDULE 1
 
to Assignment and Assumption of Contracts and Other Intangible Property
 
CONTRACTS
 


 


 



EXHIBIT C
 
 
 
 



 
-4-

--------------------------------------------------------------------------------

 

EXHIBIT D
 
 
BILL OF SALE
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Dakota Bank Building Limited Partnership, an Illinois
limited partnership ("Seller"), does hereby GRANT, SELL, CONVEY, TRANSFER AND
DELIVER to NetREIT Inc., a Maryland corporation ("Buyer"), without any warranty
of any kind, any and all of Seller's rights, title and interests in and to the
fixtures, machinery, equipment and other tangible personal property (the
"Personal Property") owned by Seller and located in or on or utilized by Seller
exclusively in connection with the improved real property described in Schedule
1 attached hereto and made a part hereof (the "Property").
 
From and after the date of this Bill of Sale, it is intended by the parties that
Buyer and Buyer's successors and assigns shall have the right to use, have, hold
and own the Personal Property forever.  This Bill of Sale may be executed in
counterparts, each of which shall be deemed an original, and all of which shall
taken together be deemed one document.  Seller and Buyer agree that the delivery
of an executed copy of this Bill of Sale by facsimile shall be legal and binding
and shall have the same full force and effect as if an original executed copy of
this Bill of Sale had been delivered.
 
Buyer hereby acknowledges, covenants, represents and warrants that Seller has
made absolutely no warranties or representations of any kind or nature (whether
express, implied or statutory) regarding title to the Personal Property or the
condition of the Personal Property and that such Personal Property is being
conveyed and sold on an "as-is" basis.
 
By acceptance of this Bill of Sale, Buyer on behalf of itself and Buyer's
officers, directors, employees, partners, agents, representatives, successors
and assigns hereby agrees that in no event or circumstance shall Seller,
Seller's shareholder(s) or their officers, directors, beneficiaries, trustees,
employees, representatives, related or affiliated entities, successors or
assigns have any personal liability under this Bill of Sale, or to any of the
other party's creditors, or to any other party in connection with the Personal
Property.
 
[signature page follows]

 
EXHIBIT D
 
 
 



 
-1-

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Bill of Sale as of this ___
day of __________, 2011.

 
SELLER:
   
DAKOTA BANK BUILDING LIMITED PARTNERSHIP,
 
an Illinois limited partnership,
   
by its General Partners:
         
Lisle, L.L.C.
Oak Street, L.L.C.
           
By:
Aubrey J. Greenberg Trust dated
   
November 21, 2002, Sole Member
   
and Manager
     
 /s/ Raymond D. Fisher
By:
 /s/ Judith O. Greenberg
Raymond D. Fisher, Manager
 
Judith O. Greenberg, not
   
individually, but as Trustee
       
By:
 /s/ Howard E. Gilbert
   
Howard E. Gilbert, not  individually,
   
but as Trustee
       
By:
 /s/ Jo Ann Beck
   
Jo Ann Beck, not  individually, but as Trustee
 

 


 

 
EXHIBIT D
 
 
 



 
-2-

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
to Exhibit D
 
 
LEGAL DESCRIPTION OF THE REAL PROPERTY
 
THE REAL PROPERTY REFERRED TO HEREIN IS SITUATED IN THE COUNTY OF CASS, STATE OF
NORTH DAKOTA, AND IS DESCRIBED AS FOLLOWS:
 
Lots 1 through 7; Lots 8 through 12, except the South 116’ thereof; Lots 13, 14,
20, 21, and 22; vacated alley adjacent to Lots 1 through 13 and Lot 22; all in
Block 1, of Keeney and Devitt’s Addition to the City of Fargo, situate in the
County of Cass and the State of North Dakota.
 


 


 


 




 
SCHEDULE 1
TO EXHIBIT D
 
 
 



 
-1-

--------------------------------------------------------------------------------

 

EXHIBIT E
 
 
FEDERAL TRANSFEROR'S CERTIFICATION OF NON-FOREIGN STATUS
 
NetREIT Inc., a Maryland corporation ("Transferee") is acquiring certain real
property, located in the City of Fargo, County of Cass, State of North Dakota
from Dakota Bank Building Limited Partnership, an Illinois limited partnership
("Transferor").  Section 1445 of the Internal Revenue Code provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person.
 
To inform Transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by Transferor, the undersigned
Transferor hereby certifies to Transferee:
 
1.           Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Code and the
Income Tax Regulations promulgated thereunder);
 
2.           Transferor is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii);
 
3.           Transferor's U.S. tax identification number is ____________; and
 
4.           Transferor's office address is 316 Oak Street, Glen Ellyn,
Illinois  60137.
 
Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
 
Transferor understands that Transferee is relying on this Certification in
determining whether withholding is required upon said transfer.
 
Under penalty of perjury the undersigned declare that they have examined this
Certification and to the best of their knowledge and belief it is true, correct
and complete, and they further declare that they have authority to sign this
Certification on behalf of Transferor.
 
 
[signature page follows]
 


 
EXHIBIT E
 
 
 
 



 
-1-

--------------------------------------------------------------------------------

 

 
SELLER:
   
DAKOTA BANK BUILDING LIMITED PARTNERSHIP,
 
an Illinois limited partnership,
   
by its General Partners:
         
Lisle, L.L.C.
Oak Street, L.L.C.
           
By:
Aubrey J. Greenberg Trust dated
   
November 21, 2002, Sole Member
   
and Manager
     
 /s/ Raymond D. Fisher
By:
 /s/ Judith O. Greenberg
Raymond D. Fisher, Manager
 
Judith O. Greenberg, not
   
individually, but as Trustee
       
By:
 /s/ Howard E. Gilbert
   
Howard E. Gilbert, not  individually,
   
but as Trustee
       
By:
 /s/ Jo Ann Beck
   
Jo Ann Beck, not  individually, but as Trustee

 
[SIGNATURE PAGE TO FIRPTA CERTIFICATE]
 


 




 
EXHIBIT E
 
 
 



 
-2-

--------------------------------------------------------------------------------

 

EXHIBIT F
 
 
ASSIGNMENT AND ASSUMPTION OF LEASES
 
This Assignment and Assumption of Leases (the "Assignment") is made and entered
into as of this ___ day of ________, 2011 ("Assignment Date"), by and between
Dakota Bank Building Limited Partnership, an Illinois limited partnership
("Assignor"), and NetREIT Inc., a Maryland corporation ("Assignee"), with
reference to the following facts.
 
R E C I T A L S :
 
A.           Assignor and Assignee are parties to that certain Purchase and Sale
Agreement and Joint Escrow Instructions, made and entered into as of January
___, 2011 (the "Purchase Agreement"), pursuant to which Assignor agreed to sell
to Assignee, and Assignee agreed to purchase from Assignor that certain improved
real property located at 51 Broadway, Fargo, North Dakota, as legally described
in Exhibit A attached hereto and made a part hereof (the "Property")."
 
B.           Assignor (or its predecessor-in-interest as owner of the Property)
has previously entered into those certain leases of the Property, as more
particularly described in Schedule 1 attached hereto and made a part hereof
(collectively the "Leases").
 
C.           Assignor presently has security deposits from the tenants under the
Leases in the amount set forth in Schedule 2 attached hereto and made a part
hereof (collectively, the "Security Deposits").
 
D.           Assignee has acquired fee title to the Property from Assignor on
the Assignment Date.  Assignor now desires to assign and transfer to Assignee
all of Assignor's rights and interests in and to, and obligations under, the
Leases and the Security Deposits, and Assignee desires to assume all of
Assignor's rights, title, interests and obligations in, to and under the Leases
and the Security Deposits, as set forth herein.
 
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:
 
1. Assignment and Assumption.  Effective as of the Assignment Date, Assignor
hereby assigns, transfers, and conveys to Assignee all of the rights, interests
and obligations of Assignor in, to and under the Leases and the Security
Deposits from and after the date hereof.  Assignee hereby accepts such
assignment and delegation by Assignor and expressly and unconditionally assumes
and covenants to keep, perform, fulfill and discharge (i) all of the terms,
covenants, conditions and obligations required to be kept, performed, fulfilled
and discharged by Assignor as landlord in and under the Leases and with respect
to the Security Deposits from and after the date hereof, and (ii) subject to the
respective obligations of the Assignor and Assignee as to Leasing Costs under
Section 7.4 of the Purchase Agreement, all of the covenants, terms and
obligations required to be kept, performed, fulfilled and discharged by Assignor
with respect to the payment and/or provision of tenant improvement costs, tenant
improvement allowances and leasing commissions under the Leases (collectively,
the "Leasing Costs").  Notwithstanding the
 
 
-1-

--------------------------------------------------------------------------------

 
foregoing or anything to the contrary contained herein, Assignor shall retain
all rights, title and interest in and to all rentals and other amounts payable
by the tenant under the Leases for the period of time prior to the Assignment
Date.
 
2. Dispute Costs.  In the event of any dispute between Assignor and Assignee
arising out of the obligations of the parties under this Assignment or
concerning the meaning or interpretation of any provision contained herein, the
non-prevailing party shall pay the prevailing party's costs and expenses of such
dispute, including without limitation, reasonable attorneys' fees and
costs.  Any such attorneys' fees and other expenses incurred by either party in
enforcing a judgment in its favor under this Assignment shall be recoverable
separately from and in addition to any other amount included in such judgment,
and such attorneys' fees obligation is intended to be severable from the other
provisions of this Assignment and to survive and not be merged into any such
judgment.
 
3. Counterparts.  This Assignment may be executed in counterparts, each of which
shall be deemed an original, and all of which shall taken together be deemed one
document.
 
4. Limited Liability.  This Assignment is made without any express or implied
representation or warranty of any kind or nature other than those
representations and warranties expressly made by Assignor in Section 9.1 of the
Purchase Agreement, which representations and warranties by Assignor shall
survive only for the period provided in, and are subject to all of the
limitations set forth in, the Agreement.  Assignee hereby agrees that in no
event or circumstance shall any of the members, partners, employees,
representatives, officers, shareholders, directors, advisors or agents of
Assignor have any personal liability under this Assignment.
 
[signature page follows]

 
EXHIBIT F
 
 
 



 
-2-

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
Assignment Date.
 
ASSIGNEE:


NetREIT Inc.
a Maryland corporation
 
By: _____________________                                          
Print Name:_______________                                                 
Title:____________________                            
 

 
ASSIGNOR
   
DAKOTA BANK BUILDING LIMITED PARTNERSHIP,
 
an Illinois limited partnership,
   
by its General Partners:
         
Lisle, L.L.C.
Oak Street, L.L.C.
           
By:
Aubrey J. Greenberg Trust dated
   
November 21, 2002, Sole Member
   
and Manager
     
 /s/ Raymond D. Fisher
By:
 /s/ Judith O. Greenberg
Raymond D. Fisher, Manager
 
Judith O. Greenberg, not
   
individually, but as Trustee
       
By:
 /s/ Howard E. Gilbert
   
Howard E. Gilbert, not  individually,
   
but as Trustee
       
By:
 /s/ Jo Ann Beck
   
Jo Ann Beck, not  individually, but as Trustee
 


 
 

 
 



 
EXHIBIT F
 
 



 
-3-

--------------------------------------------------------------------------------

 

EXHIBIT G
 
 
LIST OF CONTRACTS
 


SERVICE CONTRACTS
VENDOR/CONTRACTOR NAME
   

 




 
EXHIBIT G
 
 
 



 
-1-

--------------------------------------------------------------------------------

 

EXHIBIT H
 
 
FORM OF ESTOPPEL CERTIFICATE


 
Re:
Lease (the “Lease”) dated ________________________ by and between
_______________ (“Landlord”) and _________________________ (“Tenant”), relating
to certain premises (the “Premises”) located at ________________________________
(the “Property”)



Ladies and Gentlemen:


As you may know, Landlord under the referenced Lease is contemplating a sale of
the Property, including without limitation the Lease.  In connection with such
conveyance, Tenant hereby acknowledges, certifies and agrees that:


1.           The documents attached hereto as Exhibit A constitute complete and
accurate copies of the Lease, including all addenda, amendments, modifications,
agreements, or other changes to the Lease, and there are no other amendments or
agreements to which Tenant is a party that are binding upon Landlord and relate
to the Property other than as expressly set forth therein or herein.


2.           The term of the Lease commenced on ____________________ and will
expire on ____________________ [subject to Tenant’s renewal rights set forth in
Section ____ of the Lease.]


3.           The Lease is in full force and effect and Tenant has not given
Landlord any notice of termination or default thereunder.


4.           To the best of Tenant’s knowledge, no uncured breaches or defaults
by either Landlord or Tenant exist under the Lease and no facts or circumstances
exist that will constitute a breach or default under the Lease and no offsets,
defenses or claims are presently available to Landlord or Tenant under the
Lease.


5.           Tenant is in full and complete possession of the Premises and has
accepted the Premises, as being complete, in compliance with the Lease, and
satisfactory for Tenant’s purposes.


6.           The Premises contains _____________ rentable square feet.


7.           Tenant is paying monthly base rental under the Lease in the amount
of $_____________, which shall continue through _____________.  Monthly base
rental shall increase by ____% on the first day of each lease year commencing
___________.


8.           Tenant’s proportionate share of Building Expenses is _____%,
Tenant’s proportionate share of Common Area Expenses is _____% and Tenant’s
proportionate share of Real Estate Taxes is ____%.  [Tenant pays its full
proportionate share of Building Expenses, Common Area Expenses and Real Estate
Taxes.]  [Tenant pays its proportionate share of Building Expenses and
 
 
-1-

--------------------------------------------------------------------------------

 
Common Area Expenses over a base year ending ___________ and its proportionate
share of Real Estate Taxes over a base year ending _____________.]


9.           Pursuant to the Lease, all work to be performed by Landlord has
been fully completed and accepted by Tenant and all allowances of whatever
nature payable by Landlord to Tenant or otherwise have been fully paid, except
as follows ____________________________.


10.           Tenant has not prepaid any rent or other charge under the Lease to
Landlord other than rent for ______________.


11.           No security deposit has been paid to or is presently held by the
Landlord under the Lease, and Tenant has not rendered to Landlord any other
security or similar deposit with respect to its tenancy under the Lease, except
as follows: [security deposit in the amount of $____________] or [letter of
credit posted for the benefit of Landlord in the amount of $__________] or
[NONE].


12.           Tenant has no option or right of first refusal to purchase all or
a portion of the Premises, the Building, or the Property.


13.           Tenant has not assigned all or any part of its interest in and to
the Lease as security or otherwise and has not subleased all or any part of the
premises leased by Tenant under the Lease except as
follows:  __________________________________________________________


14.           Tenant’s obligations under the Lease have been guaranteed by
___________________________ (“Guarantor”).  Said guaranty is in full force and
effect and will not be affected by the sale of the Property.  A complete and
accurate copy of said guaranty is attached hereto as Exhibit B.


15.           The address for notices to Tenant under the Lease is as follows:
____________________________
____________________________
____________________________


16.           The undersigned is duly authorized to execute and deliver this
certificate for and on behalf of Tenant.


Tenant hereby acknowledges and agrees that purchaser, purchaser’s lender, if
any, and each of their successors and assigns shall be entitled to rely on the
truth and accuracy of the foregoing certifications made by Tenant


Dated this   day of ______________, 20___.
 
 
-2-

--------------------------------------------------------------------------------

 


 
 
 
 
 
 
 
[Corporate Seal]
Very truly yours,
 
 
TENANT:
 
 
By:                                                                
Name:                                                                
Its:                                                                

 



 
EXHIBIT H
 
 
 



 
-3-

--------------------------------------------------------------------------------

 

EXHIBIT I
 
 
NOTICE TO TENANT
 
[SELLER'S AGENT'S LETTERHEAD]
 
VIA CERTIFIED MAIL
 
[TENANT'S NAME]
 
[TENANT'S ADDRESS]
 
CITY, STATE ZIP
 
ATTN:  __________________
 
Re:           ________________________________, _____________________, North
Dakota
 
Dear _______________:
 
Please be advised that on [CLOSING DATE], ownership of the above-referenced real
property was transferred to _________________________, a
________________________ (the "Purchaser").  In connection with the sale of the
property, and in conformance with the laws of the State of North Dakota, the
obligations under the tenant security deposits were transferred to the
Purchaser, whose address is ________________________,
__________________________, ______________, California 9_____; Attention:
_________________, without deduction or offset.
 
Hereafter, please make rent payable to "______________," and mail your payments
to:
 
This Notice is given in accordance with the requirements of California Civil
Code Section 1950.7(d).  From and after ____________, 200__, your sole recourse
for the return of your security deposit upon the termination of your tenancy
will be against the Purchaser.  If you have any questions, please call [Mr./Ms.]
______________ at ________________.  Thank you.
 
Very truly yours,
 
,
 
a                                                                
 
 
By:
   

 
 
Name:
 

 
 
Title:
 

 
cc:           
 
[name of Buyer's Agent]
 



 
EXHIBIT I
 
 
 



 
-1-

--------------------------------------------------------------------------------

 

EXHIBIT J
 
 
IDENTIFIED LEASING COSTS

 
EXHIBIT J
 
 
 



 
-1-

--------------------------------------------------------------------------------

 

EXHIBIT K
 
LIST OF SELLER'S DOCUMENTS
 


 




 
EXHIBIT K
 
 
 



 
-1-

--------------------------------------------------------------------------------

 

EXHIBIT L
 
LIST OF LEASES
 



 
 
 
EXHIBIT L
 
 
 
 




--------------------------------------------------------------------------------

 
-1-

--------------------------------------------------------------------------------

 
 
1.
 
Agreement of Purchase and Sale
 2
2.
 
Purchase Price
 2
3.
 
Payment of Purchase Price
 2
   
3.1
 
Deposit
 2
   
3.2
 
Closing Cash Payment
 2
4.
 
Conditions to Parties' Obligations
 2
   
4.1
 
Buyer's Pre-Closing Conditions
 2
   
4.2
 
Failure of Pre-Closing Conditions; Approval of General Contingency Matters
 7
   
4.3
 
Closing Conditions
 8
   
4.4
 
Failure of Closing Conditions
10
   
4.5
 
Return of Due Diligence Materials
10
   
4.6
 
Investigations, Obligations and Indemnity
11
5.
 
Remedies/Liquidated Damages
12
   
5.1
 
Buyer's Default
12
   
5.2
 
Seller's Default
12
6.
 
Closing and Escrow
13
   
6.1
 
Escrow Instructions
13
   
6.2
 
Closing and Close of Escrow
13
   
6.3
 
Conveyance
14
   
6.4
 
Closing Documents
14
   
6.5
 
Actions of Escrow Holder
15
   
6.6
 
Closing Costs
16
   
6.7
 
Real Estate Commissions
16
   
6.8
 
Real Estate Reporting Person
16
   
6.9
 
Prorations
17
7.
 
Interim Operation and Leasing of the Property; Leasing Costs
20
   
7.1
 
Operation
20
   
7.2
 
Leasing
20
   
7.3
 
Contracts
21
   
7.4
 
Leasing Costs
21
8.
 
Casualty and Condemnation
21
   
8.1
 
Immaterial Casualty or Condemnation
21
   
8.2
 
Material Casualty or Condemnation
21

 

9.
 
Representations and Warranties
22

 
 
-i-

--------------------------------------------------------------------------------

 

   
9.1
 
Representations and Warranties of Seller
22
   
9.2
 
Qualification of Seller's Representations and Warranties
24
   
9.3
 
Definition of Seller's Knowledge
25
   
9.4
 
Survival Period
25
   
9.5
 
Representations and Warranties of Buyer
25
10.
 
AS-IS Condition of Property
26
11.
 
Limited Liability
27
12.
 
Release
28
13.
 
Notices
30
14.
 
Entire Agreement; Participation in Drafting
31
15.
 
Agreement Binding on Parties
32
   
15.1
 
Successors and Assigns
32
   
15.2
 
Assignment by Buyer
32
   
15.3
 
Assignment by Seller
32
16.
 
Severability
32
17.
 
Governing Law.
32
18.
 
Modifications
32
19.
 
Confidentiality
33
20.
 
Dispute Costs
33
21.
 
Time of the Essence; Business Days
34
22.
 
Required Actions of Buyer and Seller
34
23.
 
No Recordation
34
24.
 
Drafts not an Offer to Enter into a Legally Binding Contract
34
25.
 
Multiple Counterparts
34
26.
 
Electronic Signatures
34
27.
 
Limitations on Benefits
34
28.
 
Interpretation
35
29.
 
Exhibits
35

 
 
-ii-

--------------------------------------------------------------------------------

 
30.
 
No Partnership/Fiduciary Relationship
35
31.
 
Tax-Free Exchange
35
                               
EXHIBITS
         
EXHIBIT A
 
LEGAL DESCRIPTION OF THE REAL PROPERTY
 
EXHIBIT B
 
GRANT DEED
 
EXHIBIT C
 
GENERAL ASSIGNMENT
 
EXHIBIT D
 
BILL OF SALE
 
EXHIBIT E
 
FIRPTA CERTIFICATE
 
EXHIBIT F
 
ASSIGNMENT OF LEASES
 
EXHIBIT G
 
LIST OF CONTRACTS
 
EXHIBIT H
 
ESTOPPEL CERTIFICATE
 
EXHIBIT I
 
NOTICE TO TENANT
 
EXHIBIT J
 
IDENTIFIED LEASING COSTS
 
EXHIBIT K
 
LIST OF SELLER'S DOCUMENTS
 
EXHIBIT L
 
LIST OF LEASES
 

 
-iii-

--------------------------------------------------------------------------------

 
